 

Exhibit 10 20

Execution Version

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT, SECURITY AND

GUARANTY AGREEMENT

This EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY
AGREEMENT (this “Agreement”) is made as of this 6th day of November, 2018, by
and among ALPHATEC HOLDINGS, INC., a Delaware corporation (“Alphatec Holdings”),
ALPHATEC SPINE, INC., a California corporation (“Alphatec Spine”), SAFEOP
SURGICAL, INC., a Delaware corporation (“SafeOp”; together with Alphatec
Holdings and Alphatec Spine, each being referred to herein individually as a
“Borrower”, and collectively as “Borrowers”), MIDCAP FUNDING IV TRUST (as Agent
for Lenders, “Agent”), and MIDCAP FUNDING IV TRUST, individually, as a Lender,
and the other financial institutions or other entities from time to time parties
to the Credit Agreement referenced below, each as a Lender.

RECITALS

A.          Agent, Lenders and Borrowers are parties to that certain Amended and
Restated Credit, Security and Guaranty Agreement, dated as of August 30, 2013,
as amended by the First Amendment to Amended and Restated Credit, Security and
Guaranty Agreement, dated as of March 17, 2014, the Second Amendment to Amended
and Restated Credit, Security and Guaranty Agreement, dated as of July 10, 2015,
the Third Amendment and Waiver to Amended and Restated Credit, Security and
Guaranty Agreement, dated as of March 11, 2016, by the Fourth Amendment and
Waiver to Amended and Restated Credit, Security and Guaranty Agreement, dated as
of August 9, 2016, by the Consent and Fifth Amendment to Amended and Restated
Credit, Security and Guaranty Agreement, dated as of September 1, 2016, by the
Sixth Amendment to Amended and Restated Credit, Security and Guaranty Agreement,
dated as of March 30, 2017 and by the Consent, Joinder and Omnibus Seventh
Amendment to Amended and Restated Credit, Security and Guaranty Agreement, dated
as of March 8, 2018 (and as further amended, modified, supplemented and restated
from time to time prior to the date hereof, the “Original Credit Agreement” and
as the same is amended hereby and as it may be further amended, modified,
supplemented and restated from time to time, the “Credit Agreement”), pursuant
to which the Lenders have agreed to make certain advances of money and to extend
certain financial accommodations to Borrowers and certain of their Affiliates in
the amounts and manner set forth in the Credit Agreement.

B.          Borrowers desire to enter into the terms of that certain Credit,
Security and Guaranty Agreement, dated as of the date hereof, by and among
Alphatec Holdings, Alphatec Spine, SafeOp, the other Credit Parties (as defined
therein), and Squadron Medical Finance Solutions, LLC, a Delaware limited
liability company (“Squadron”), a copy of which is attached hereto as Exhibit A
(as in effect on the date hereof, the “Squadron Credit Agreement”) which shall
be used in part to pay the Globus Debt in full in cash (the “Globus Payoff”),
which payoff, but for the consent set forth in this Agreement, would be
prohibited under Section 5.5 of the Original Credit Agreement.

C.          Borrowers desire to enter into the terms of that certain Inventory
Financing Agreement, dated as of the date hereof, by and among Structure
Medical, LLC, a Florida limited liability company and Alphatec Spine, a copy of
which is attached hereto as Exhibit B (as in effect on the date hereof, the
“Structure Medical Debt”) for the purpose of financing the manufacture of
certain medical products or components thereof, which, but for the consent set
forth in this Agreement, would be prohibited under Section 5.1 of the Original
Credit Agreement.

D.          Borrowers have requested, and Agent and the Lenders have agreed, to
amend the Original Credit Agreement to amend certain terms of the Original
Credit Agreement to, among other things, (i) permit Borrowers to enter into the
Squadron Credit Agreement and to incur certain Debt and grant certain Liens
pursuant to the terms thereof; (ii) amend certain definitions and terms of the
Original Credit Agreement, including but not limited to certain provisions set
forth in Article 6 of the Original Credit Agreement; (iii) consent to the Globus
Payoff, all on the terms and conditions set forth herein; and (iv) consent to
the Structure Medical Debt, all on the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Lenders and
Borrowers hereby agree as follows:

1.          Recitals. This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby. The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalize terms used in the Recitals hereto).

2.          Limited Consent. At the request of and as an accommodation to the
Borrowers, subject to the terms and conditions set forth herein, including
without limitation, the terms set forth in Section 6, Agent and Lenders, (a)
notwithstanding anything contained in the Globus Intercreditor Agreement to the
contrary, hereby consent to the Globus Payoff, and (b) hereby consent to the
Structure Medical Debt. The consents set forth in this Section 2 are effective
solely for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Financing Document; (b) prejudice any right that Agent or Lenders have or may
have in the future under or in connection with the Credit Agreement or any other
Financing Document; (c) constitute a consent to or waiver of any past, present
or future Default or Event of Default or other violation of any provisions of
the Credit Agreement or any other Financing Documents, (d) create any obligation
to forbear from taking any enforcement action, or to make any further extensions
of credit or (e) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

3.          Amendment to Original Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 6 below, the Original Credit Agreement is
hereby amended as follows:

(a)          Clause (u) of the definition of “Domestic Eligible Account” in
Section 1.1 of the Original Credit Agreement thereof is hereby amended and
restated in its entirety to read as follows:

“(u)          the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien (other than Liens permitted
pursuant to clause (l) of the definition of "Permitted Liens")."

(b)          The definition of “Operative Documents” in Section 1.1 of the
Original Credit Agreement thereof is hereby amended and restated in its entirety
to read as follows:

“Operative Documents” means (i) at all times on and after the Closing Date
(including at all times after the Eighth Amendment Effective Date), the
Financing Documents, Subordinated Debt Documents, and all documents effecting
any purchase or sale or other transaction that is closing contemporaneously with
the closing of the financing under this Agreement on the Closing Date, (ii) at
all times on and after the Fifth Amendment Effective Date, the Fifth Amendment,
and all documents effecting the purchase or sale or other transaction that is
closing on or about the Fifth Amendment Effective Date and (iii) at all times on
and after the Eighth Amendment Effective Date, the Eighth Amendment, the
Squadron Credit Agreement, the Inventory Financing Agreement and all documents
effecting the purchase or sale or other transaction that is closing on or about
the Eighth Amendment Effective Date.

2

 

--------------------------------------------------------------------------------

 

(c)          The definition of “Permitted Investments” in Section 1.1 of the
Original Credit Agreement thereof is hereby amended and restated in its entirety
to read as follows:

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business; (d)
Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, but the
aggregate of all such loans outstanding may not exceed $250,000 at any time; (e)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (f) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the Ordinary Course of Business,
provided, however, that this subpart (f) shall not apply to Investments of
Borrowers in any Subsidiary; (g) Investments consisting of deposit accounts in
which Agent has received a Deposit Account Control Agreement; (h) Investments by
any Borrower in any other Borrower made in compliance with Section 4.11(c); (i)
Investments constituting Permitted Intercompany Advances; and (j) other cash
Investments in an amount not exceeding $500,000 in the aggregate.

(d)          The following definitions hereby are hereby added to Section 1.1 of
the Original Credit Agreement in alphabetical order:

“Eighth Amendment” means that certain Eighth Amendment to Amended and Restated
Credit, Security and Guaranty Agreement, dated as of November 6, 2018, among
Borrowers, Agent and Lenders.

“Eighth Amendment Effective Date” means the first date on which all of the
conditions set forth in Section 6 of the Eighth Amendment are satisfied.

“Squadron” means Squadron Medical Finance Solutions, LLC, a Delaware limited
liability company, and their permitted successors and assigns as “Lenders” under
the Squadron Credit Agreement.

“Squadron Debt” means Debt incurred pursuant to and in accordance with the terms
of the Squadron Credit Agreement in a principal amount not to exceed
$35,000,000.

“Squadron Credit Agreement” means: (a) that certain Credit, Security and
Guaranty Agreement dated as of November 6, 2018, by and among Alphatec Holdings,
Alphatec Spine, SafeOp, the other Credit Parties (as defined therein), and
Squadron Medical Finance Solutions, LLC, a Delaware limited liability company,
without giving effect to any amendment, supplement, restatement or other
modification thereto other than those made in accordance with the terms of this
Agreement; and (b) the ancillary agreements and documents, other than any
warrants issued in connection therewith, entered into by Borrowers and Squadron
in connection therewith, in each case, true and complete copies of which have
been provided to Agent..

“Squadron Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of November 6, 2018, between Agent and Squadron, as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof, pursuant to which the Squadron Debt and the
Liens securing the Squadron Debt granted by any Borrower to Squadron are
subordinated to the Obligations and the Liens created under the Security
Documents.

“Structure Medical Debt” means the Debt payable under the terms of that certain
Inventory Financing Agreement, dated as of November 6, 2018 (the "Inventory
Financing Agreement"), between Structure Medical, LLC, a Florida limited
liability company and Alphatec Spine.

3

 

--------------------------------------------------------------------------------

 

(e)          The definitions of "Globus", "Globus Debt", "Globus Facility
Agreement" and "Globus Intercreditor Agreement" are hereby deleted from Section
1.1 of the Original Credit Agreement and each reference to "Globus Debt",
"Globus Facility Agreement" and "Globus Intercreditor Agreement" contained
elsewhere in the Original Credit Agreement shall be replaced with a reference to
"Squadron Debt", "Squadron Credit Agreement" and "Squadron Intercreditor
Agreement", respectively.

(f)          Section 2.1(a)(ii)(B)(i) of the Original Credit Agreement is hereby
amended by replacing the amount “$25,000” with “$250,000”.

(g)          Section 6.1 of the Original Credit Agreement is hereby amended by
amending and restating the definition of “Defined Period” in its entirety, to
read as follows:

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) each of the months ending April 30, 2020, May 31, 2020, June 30,
2020, July 31, 2020, August 31, 2020, September 30, 2020, October 31, 2020,
November 30, 2020, December 31, 2020, January 31, 2021 and February 28, 2021,
the respective one, two, three, four, five, six, seven, eight, nine, ten and
eleven month period immediately preceding such month end date (which period
shall include the month in which the respective month end date occurs), and (b)
each month thereafter, the twelve (12) month period immediately preceding such
month.

(h)          The defined term “Permitted Debt” in Section 1.1 of the Original
Credit Agreement is hereby amended by deleting the word “and” immediately
preceding the clause (j) thereof and the period at the end of clause (j) and
adding a new clause (k) as follows:

“and (k) Structure Medical Debt.”

(i)          Section 6.2 of the Original Credit Agreement is hereby amended by
replacing the date “March 31, 2019” with “March 31, 2020”.

(j)          Section 6.3 of the Original Credit Agreement is hereby amended by
replacing the date “April 30, 2019” with “April 30, 2020”.

4.          Representations and Warranties; Reaffirmation of Security Interest;
Updated Schedules. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Borrower as of the date hereof except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date, and (b) covenants to
perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than Permitted Liens. Except as specifically provided in this
Agreement, nothing herein is intended to impair or limit the validity, priority
or extent of Agent’s security interests in and Liens on the Collateral. Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of each Borrower, and are enforceable against each Borrower in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

5.          Costs and Fees. Borrowers shall be responsible for the payment of
all reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.

4

 

--------------------------------------------------------------------------------

 

6.          Conditions to Effectiveness. This Agreement shall become effective
as of the date on which each of the following conditions has been satisfied:

(a)          Borrowers shall have delivered to Agent (i) this Agreement and (ii)
that certain Eighth Amendment Fee Letter, dated as of the Eighth Amendment
Effective Date, in each case, duly executed by an authorized officer of each
Borrower;

(b)          (i) Agent shall have received executed copies of the Squadron
Credit Agreement and all other schedules, documents or instruments and all other
material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith and (ii) all conditions precedent (other than
the effectiveness of this Agreement) to the effectiveness of the Squadron Credit
Agreement shall have been satisfied or waived;

(c)          Agent shall have received the Squadron Intercreditor Agreement,
duly executed and delivered by each of the parties thereto (other than Agent);

(d)          Agent shall have received evidence that the Globus Debt (as defined
in the Original Credit Agreement) shall have been paid in full in cash and the
Globus Facility Agreement (as defined in the Original Credit Agreement) and each
other ancillary agreement and document shall have been terminated and all Liens
related thereto shall have been released;

(e)          all of the representations and warranties of Borrowers set forth in
the herein and in the other Financing Documents are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(f)          no Default or Event of Default shall exist under any of the
Financing Documents (and such parties’ delivery of their respective signatures
hereto shall be deemed to be its certification thereof);

(g)          Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and

(h)          Agent shall have received from Borrowers all of the fees owing
pursuant to this Agreement and the Eighth Amendment Fee Letter.

7.          Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any or all of the
Borrowers, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the

5

 

--------------------------------------------------------------------------------

 

documents, transactions, actions or omissions referenced in clause (i) hereof.
Each Borrower acknowledges that the foregoing release is a material inducement
to Agent’s and Lender’s decision to enter into this Agreement and agree to the
modifications contemplated hereunder, and has been relied upon by Agent and
Lenders in connection therewith.

8.          No Waiver or Novation. The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided in this Agreement,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Agreement (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

9.          Affirmation. Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Credit Agreement
and all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by Borrowers. Each Borrower covenants and
agrees to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions. Each Borrower hereby agrees
that (i) all representations and warranties of Borrowers contained in the
Original Credit Agreement and the other Financing Documents are true and correct
in all material respects (without duplication of any materiality qualifier in
the text of such representation or warranty) as of the date hereof (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof), except to the extent such representations and
warranties expressly relate to a specific date, in which case such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) on and as of such date and (ii) no Default or Event
of Default shall exist under any of the Financing Documents (and each Borrower’s
delivery of its signatures hereto shall be deemed to be its certification
thereof). In consideration of the accommodations set forth herein, each Borrower
hereby acknowledges, reaffirms, confirms and ratifies its prior pledge and grant
to Agent, for its benefit and for the benefit of Lenders, a continuing general
lien in, upon, and to the personal property set forth on Schedule 9.1 of the
Credit Agreement, pursuant to the Credit Agreement, and expressly acknowledges
that such lien and security interest secures the Obligations.

10.          Confidentiality. No Borrower will disclose the contents of this
Agreement, the Credit Agreement or any of the other Financing Documents to any
third party (including, without limitation, any financial institution or
intermediary) without Agent’s prior written consent, other than to Borrowers’
officers and advisors on a need-to-know basis or as otherwise may be required by
Law, including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.

11.          Miscellaneous.

(a)          Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Agreement.
Except as specifically amended above, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification) and Article 12 of the Credit
Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

6

 

--------------------------------------------------------------------------------

 

(c)          GOVERNING LAW. THIS AGREEMENT AND EACH OTHER FINANCING DOCUMENT,
AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(d)          WAIVER OF JURY TRIAL.  EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(e)          Headings. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

(f)          Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.

(g)          Entire Agreement.   This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h)          Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(i)          Successors/Assigns. This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LENDERS

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

Nacle:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

[Signatures Continue on Following Page]

 

 

 

MidCap I Alphatec I Eighth Amendment to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

 

BORROWERS:

ALPHATEC HOLDINGS, INC.,

 

a Delaware cmporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Black

(SEAL)

 

Name:

Jeff Black

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ALPHATEC SPINE, INC.,

 

a California corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Black

(SEAL)

 

Name:

Jeff Black

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SAFEOP SURGICAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Black

(SEAL)

 

Name:

Jeff Black

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MidCap I Alphatec I Eighth Amendment to A&R Credit Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A

Squadron Credit Agreement

(see attached)

 

SLC_3903132.5

\\DC - 039759/000002 - 12787061 v6

 

--------------------------------------------------------------------------------

 

Execution Version

CREDIT, SECURITY AND GUARANTY AGREEMENT,

dated as of November 6, 2018,

by and among

ALPHATEC HOLDINGS, INC.,

ALPHATEC SPINE, INC., and

SAFEOP SURGICAL, INC.

each as a Borrower, and collectively as Borrowers,

the other Credit Parties party hereto,

and

SQUADRON MEDICAL FINANCE SOLUTIONS LLC

as Lender

 

 

 

--------------------------------------------------------------------------------

 

Execution Version

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 - DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

13

Section 1.3

Other Definitional and Interpretive Provisions

13

Section 1.4

Time is of the Essence

14

Section 1.5

Intercreditor Agreement

14

 

 

 

ARTICLE 2 - LOAN

14

 

 

 

Section 2.1

Term Loan

14

Section 2.2

Interest, Interest Calculations and Certain Fees.

16

Section 2.3

Term Note

16

Section 2.4

General Provisions Regarding Payment; Loan Account.

16

Section 2.5

Maximum Interest

17

Section 2.6

Appointment of Borrower Representative

17

Section 2.7

Joint and Several Liability; Rights of Contribution; Subordination and

 

 

Subrogation

18

Section 2.8

Termination; Restriction on Termination

19

Section 2.9

Closing Fee.

19

 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

20

 

 

 

Section 3.1

Existence and Power

20

Section 3.2

Organization and Governmental Authorization; No Contravention

20

Section 3.3

Binding Effect

20

Section 3.4

Capitalization

20

Section 3.5

Financial Information

20

Section 3.6

Litigation

20

Section 3.7

Ownership of Property

21

Section 3.8

No Default

21

Section 3.9

Labor Matters

21

Section 3.10

Regulated Entities

21

Section 3.11

Margin Regulations

21

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

21

Section 3.13

Taxes

21

Section 3.14

Compliance with ERISA

22

Section 3.15

Consummation of Operative Documents; Brokers

22

Section 3.16

Related Transactions

22

Section 3.17

Material Contracts

22

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials

23

Section 3.19

Intellectual Property

23

Section 3.20

Solvency

23

Section 3.21

Full Disclosure

23

Section 3.22

Interest Rate

24

Section 3.23

Subsidiaries

24

Section 3.24

Limited Offering of the Warrants

24

Section 3.25

Registration Right; Issuance Taxes.

24

 

 

 

i

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

24

 

 

 

Section 4.1

Financial Statements and Other Reports

24

Section 4.2

Payment and Performance of Obligations

24

Section 4.3

Maintenance of Existence

25

Section 4.4

Maintenance of Property; Insurance.

25

Section 4.5

Compliance with Laws and Material Contracts

25

Section 4.6

Inspection of Property; Books and Records

26

Section 4.7

Use of Proceeds

26

Section 4.8

Estoppel Certificates

26

Section 4.9

Notices of Litigation and Defaults

26

Section 4.10

Hazardous Materials; Remediation.

26

Section 4.11

Further Assurances

27

Section 4.12

Power of Attorney

28

 

 

 

ARTICLE 5 - NEGATIVE COVENANTS

28

 

 

 

Section 5.1

Debt; Contingent Obligations

28

Section 5.2

Liens

28

Section 5.3

Restricted Distributions

28

Section 5.4

Restrictive Agreements

28

Section 5.5

Payments and Modifications of Subordinated Debt

28

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control

29

Section 5.7

Purchase of Assets, Investments

29

Section 5.8

Transactions with Affiliates

29

Section 5.9

Modification of Organizational Documents

29

Section 5.10

Modification of Certain Agreements

29

Section 5.11

Conduct of Business

29

Section 5.12

Lease Payments

29

Section 5.13

Limitation on Sale and Leaseback Transactions

29

Section 5.14

Compliance with Anti-Terrorism Laws

29

Section 5.15

Orthotec Litigation

30

 

 

 

ARTICLE 6 - FINANCIAL COVENANT

30

 

 

 

Section 6.1

Additional Defined Terms

30

Section 6.2

Liquidity

30

Section 6.3

Fixed Charge Coverage Ratio

31

Section 6.4

Evidence of Compliance

31

 

 

 

ARTICLE 7 - CONDITIONS

31

 

 

 

Section 7.1

Conditions to Closing

31

Section 7.2

Searches

31

Section 7.3

Post-Closing Requirements

31

 

 

 

ARTICLE 8 - REGULATORY MATTERS

31

 

 

 

Section 8.1

Healthcare Permits.

31

Section 8.2

FDA Regulatory Matters

32

 

 

 

ARTICLE 9 - SECURITY AGREEMENT

33

 

 

 

Section 9.1

Generally.

33

Section 9.2

Representations and Warranties and Covenants Relating to Collateral.

34

 

 

 

ii

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

ARTICLE 10 - EVENTS OF DEFAULT

35

 

 

 

Section 10.1

Events of Default

35

Section 10.2

Acceleration of Term Loan

37

Section 10.3

UCC Remedies

37

Section 10.4

Default Rate of Interest

38

Section 10.5

Application of Proceeds.

38

Section 10.6

Waivers.

39

Section 10.7

Injunctive Relief

40

Section 10.8

Marshalling; Payments Set Aside

40

 

 

 

ARTICLE 11 - MISCELLANEOUS

41

 

 

 

Section 11.1

Survival

41

Section 11.2

No Waivers

41

Section 11.3

Notices.

41

Section 11.4

Severability

41

Section 11.5

Headings

41

Section 11.6

Confidentiality

42

Section 11.7

Waiver of Consequential and Other Damages

42

Section 11.8

GOVERNING LAW; SUBMISSION TO JURISDICTION.

42

Section 11.9

WAIVER OF JURY TRIAL

43

Section 11.10

Publication; Advertisement.

43

Section 11.11

Counterparts; Integration

43

Section 11.12

No Strict Construction

43

Section 11.13

Lender Approvals

43

Section 11.14

Expenses; Indemnity

44

Section 11.15

Payments

45

Section 11.16

Reinstatement

45

Section 11.17

Successors and Assigns

45

Section 11.18

USA PATRIOT Act Notification

45

Section 11.19

Right to Perform, Preserve and Protect

45

 

 

 

ARTICLE 12 - GUARANTY

46

 

 

 

Section 12.1

Guaranty

46

Section 12.2

Payment of Amounts Owed

46

Section 12.3

Certain Waivers by Guarantor

46

Section 12.4

Guarantor’s Obligations Not Affected by Modifications of Financing Documents

47

Section 12.5

Reinstatement; Deficiency

48

Section 12.6

Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy.

48

Section 12.7

Maximum Liability

48

Section 12.8

Guarantor’s Investigation

49

Section 12.9

Termination

49

Section 12.10

Representative

49

 

 

 

iii

--------------------------------------------------------------------------------

 

CREDIT, SECURITY AND GUARANTY AGREEMENT

THIS CREDIT, SECURITY AND GUARANTY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of November 6, 2018, by and among ALPHATEC HOLDINGS, INC., a
Delaware corporation, ALPHATEC SPINE, INC., a California corporation, SAFEOP
SURGICAL, INC., a Delaware corporation, and each additional borrower that may
hereafter be added to this Agreement (each individually as a “Borrower”, and
collectively as “Borrowers”), the other Credit Parties listed on the signature
pages hereof, and SQUADRON MEDICAL FINANCE SOLUTIONS LLC, a Delaware limited
liability company as lender (“Lender”).

RECITALS

WHEREAS, in connection with the refinancing of the continued working capital and
other needs of Borrowers and the other Credit Parties, Borrowers and the other
Credit Parties have requested, among other things, that Lender make available to
Borrowers a new term loan facility in the original principal amount of Thirty
Five Million Dollars ($35,000,000); and

WHEREAS, Lender has agreed to the request of Borrowers and the other Credit
Parties on the terms and conditions set forth herein and in the other Financing
Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Lender has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2 and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to Lender, Lender’s) officers or directors (or Persons
functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are, by their terms and by the terms of this Agreement,
cross-defaulted with the Financing Documents, and for which a Credit Party
hereunder is liable or contingently liable for payment or as security for which
a Credit Party hereunder has pledged, assigned or subjected any assets to
Lender.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank
Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means eight percent (8.00%).

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

 

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Lender may, upon prior written notice to Borrower Representative, choose a
reasonably comparable index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No.13224, (c) with
which Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, (d) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224, or (e) that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list or is named as a “listed person” or
“listed entity” on other lists made under any Anti-Terrorism Law.

“Borrower” and “Borrowers” mean the entities described in the first paragraph of
this Agreement and each of their successors and permitted assigns.

“Borrower Representative” means Holdings, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.6.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower; or
(b) Holdings ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries; or (c) any “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.

“Claim” has the meaning set forth in Section 12.3.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Lender
pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 9.1 hereto.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrowers, appropriately completed and substantially in the form of
Exhibit C hereto.

2

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Holdings (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party to Lender, in form and substance satisfactory
to Lender, as amended and in effect from time to time.

“Credit Exposure” means, at any time, any portion of the Term Loan Borrowing
that remains outstanding; provided, however, that no Credit Exposure shall be
deemed to exist solely due to the existence of contingent indemnification
liability, absent the assertion of a claim, or the known existence of a claim
reasonably likely to be asserted, with respect thereto.

“Credit Party” means any Guarantor hereunder or under any other Guarantee of the
Obligations or any part thereof, any Borrower and any other Person (other than
Lender), whether now existing or hereafter acquired or formed, that becomes
obligated as a borrower, guarantor, surety, indemnitor, pledgor, assignor or
other obligor under any Financing Document and “Credit Parties” means all such
Persons, collectively; provided that no Subsidiary of Holdings as of the Closing
Date incorporated or organized under the laws of any jurisdiction other than the
United States or any other political subdivision thereof shall be required to
become a Credit Party.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of Borrowers shall include the Term Loan.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Deficiency Amount” has the meaning set forth in Section 2.7(e).

3

--------------------------------------------------------------------------------

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Dollars” or “$” means the lawful currency of the United States.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C.§ 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“FDA” means the U.S. Food and Drug Administration.

“Financing Documents” means this Agreement, the Term Note, the Security
Documents, any subordination or intercreditor agreement pursuant to which any
Debt and/or any Liens securing such Debt is subordinated to all or any portion
of the Obligations and all other certificates, documents, instruments and
agreements related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Fiscal Quarter” means each three fiscal month period ending on March 31, June
30, September 30 or December 31.

“Forbearance Agreement” has the meaning set forth in Section 5.15.

“Fraudulent Conveyance” has the meaning set forth In Section 2.7(b).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, which are applicable
to the circumstances as of the date of determination.

4

--------------------------------------------------------------------------------

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, this Agreement as a Guarantor or any Guarantee of
any portion of the Obligations; provided that no Subsidiary of Holdings as of
the Closing Date incorporated or organized under the laws of any jurisdiction
other than the United States or any other political subdivision thereof shall be
required to become a Guarantor. As of the Closing Date, no Credit Party is a
Guarantor.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCBs”), flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale, distribution procurement, development,
manufacture, production, analysis, dispensing, importation, exportation, use,
handling, quality, or promotion of any drug, medical device, food, dietary
supplement, or other product (including, without limitation, any ingredient or
component of the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act and similar state and foreign laws, controlled
substances laws, pharmacy laws, or

5

--------------------------------------------------------------------------------

 

consumer product safety laws, and all Laws pertaining to patient healthcare,
patient healthcare information, rate setting, equipment, personnel, operating
policies, fee splitting, or the like, as such Laws may be amended from time to
time including all other applicable Laws, statutes, ordinances, rules and
regulations.

“Healthcare Permit” has the meaning set forth in Section 8.2.

“Healthpoint” has the meaning set forth in Section 5.15.

“Holdings” means Alphatec Holdings, Inc., a Delaware corporation.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know- how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Inventory Financing Agreement” means that certain Inventory Financing Agreement
dated as of the date hereof between Spine and Structure Medical and all
amendments, supplements, restatements or modifications.

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means the entity described in the first paragraph of this Agreement and
its successors and permitted assigns.

“LIBOR Rate” means one month LIBOR as reported in The Wall Street Journal as of
any date of determination. The LIBOR Rate shall be determined as of the first
Business Day of each month during the term of this Agreement and shall be the
rate which is in effect for such month; provided, however that the LIBOR Rate
for the period commencing on the Closing Date and ending on the last day of the
month in which the Closing Date occurs, shall be the LIBOR Rate as of the
Closing Date.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

6

--------------------------------------------------------------------------------

 

“Loan Account” has the meaning set forth in Section 2.4(b).

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Lender under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (iii) the
legality, validity or enforceability of any Financing Document, (iv) the
existence, perfection or priority of any security interest granted in any
Financing Document, (v) the value of any material Collateral, or (vi) the use or
scope of any Healthcare Permits.

“Material Contracts” has the meaning set forth in Section 3.17.

“Maximum Lawful Rate” has the meaning set forth in Section 2.5.

“Maximum Liability” has the meaning set forth in Section 12.7.

“MidCap” means, collectively, MidCap Financial, LLC, MidCap Funding IV, LLC, and
their permitted successors and assigns as “Lenders” or as “Agent” under the
MidCap Facility Agreement.

“MidCap Debt” means Debt incurred pursuant to and in accordance with the terms
of the MidCap Facility Agreement or any partial or complete refinancing or
replacement thereof in a principal amount not to exceed $22,500,000.

“MidCap Facility Agreement” means: (a) that certain Amended and Restated Credit,
Security and Guaranty Agreement, dated as of August 30, 2013, as amended prior
to and as of the date hereof, among Holdings, MidCap and the other parties party
thereto and without giving effect to any further amendment, supplement,
restatement or other modification thereto other than those made in accordance
with the terms of this Agreement and (b) the ancillary agreements and documents,
other than any warrants issued in connection therewith, entered into by
Holdings, the other parties party thereto and MidCap in connection therewith, in
each case, true and complete copies of which have been provided to Lender.

“MidCap Intercreditor Agreement” means that certain Intercreditor Agreement
between Lender and any agent or lender with respect to the MidCap Debt, as the
same may be amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms thereof.

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Borrower or any other member of the Controlled
Group (or any Person who in the last five years was a member of the Controlled
Group) is making or accruing an obligation to make contributions or has within
the preceding five plan years (as determined on the applicable date of
determination) made contributions.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post- petition interest, whether or not allowed) or otherwise) of
each Credit Party under this Agreement or any other Financing Document, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

7

--------------------------------------------------------------------------------

 

“Operative Documents” means the Financing Documents, the Warrants, the
Registration Rights Agreement, MidCap Facility Agreement, Subordinated Debt
Documents, Safari Acquisition Agreement and all documents effecting the
acquisition of SafeOp and any documents effecting any purchase or sale or other
transaction that is closing contemporaneously with the closing of the financing
under this Agreement on the Closing Date.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

“Orthotec Litigation” means litigation matters in connection with, arising from,
or related to Orthotec, LLC for which the Borrowers or their Subsidiaries face
potential exposure (monetary or otherwise).

“Orthotec Forbearance Agreement” has the meaning set forth in Section 5.15.

“Orthotec Settlement Agreement” has the meaning set forth in Section 5.15.

“Orthotec Settlement Payments” means, collectively, all amounts paid or
transferred (including cash, cash equivalents, assets and/or services) on or
after the date hereof by or on behalf of the Credit Parties and/or their
respective Subsidiaries in connection with any Orthotec, LLC matter (including
the Orthotec Litigation).

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party to Lender, in form and substance satisfactory to
Lender, as amended and in effect from time to time.

“Payment Acceleration Event” has the meaning set forth in Section 10.5.

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Lender under the
Financing Documents shall be made, or such other account as Lender shall from
time to time specify by notice to Borrower Representative.

“Payment Notification” means a written notification substantially in the form of
Exhibit D hereto.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
and (c) the non-exclusive license of patent rights granted to third parties in
the Ordinary Course of Business for fair value consideration that does not
result in a legal transfer of title to the licensed property.

8

--------------------------------------------------------------------------------

 

“Permitted Contest” means, with respect to any Tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any Governmental Authority or other third party, a contest maintained in good
faith by appropriate proceedings promptly instituted and diligently conducted
and with respect to which such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made on the books
and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Lender of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; and (e) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $250,000 in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Lender mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; and (g)
other Contingent Obligations not permitted by clauses (a) through (f) above, not
to exceed $250,000 in the aggregate at any time outstanding.

“Permitted Debt” means: (a) Borrowers’ and their Subsidiaries’ Debt to Lender
under this Agreement and the other Financing Documents; (b) Debt incurred as a
result of endorsing negotiable instruments received in the Ordinary Course of
Business; (c) purchase money Debt (other than purchase money Debt existing on
the date of this Agreement and described on Schedule 5.1) not to exceed
$2,000,000 at any time (whether in the form of a loan or a lease) used solely to
acquire equipment used in the Ordinary Course of Business and secured only by
such equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) the MidCap Debt; (f) Debt in the form of
insurance premiums financed through the applicable insurance company; (g) trade
accounts payable arising and paid on a timely basis and in the Ordinary Course
of Business; (h) Structure Medical Debt; (i) Subordinated Debt and (j) Permitted
Intercompany Advances.

“Permitted Distributions” means: (a) dividends or other distributions by any
Subsidiary of any Borrower to such parent Borrower; and (b) any repayments of or
debt service on any Permitted Intercompany Advances described in clause (a), (b)
or (d) of the definition thereof.

“Permitted Intercompany Advances” means loans, guarantees or other Investments
made by (a) a Credit Party to another Credit Party, (b) a Subsidiary of Holdings
that is not a Credit Party to another Subsidiary of Holdings that is not a
Credit Party, (c) a Subsidiary of Holdings that is not a Credit Party to a
Credit Party so long as such loan, guaranty or other Investment is subordinated
in right of payment to the Obligations on terms and conditions acceptable to
Lender, and (d) a Credit Party to a Subsidiary of Holdings that is not a Credit
Party so long as the aggregate amount of all such loans, guarantees and
Investments outstanding under this clause (d) does not exceed $200,000 (or such
greater amount as Agent may agree in its reasonable discretion) per individual
transaction, or $3,000,000 in the aggregate.

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business; (d)
Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, but the
aggregate of all such loans outstanding may not exceed $250,000 at any time; (e)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement

9

--------------------------------------------------------------------------------

 

of delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (f) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the Ordinary Course of Business,
provided, however, that this subpart (f) shall not apply to Investments of
Borrowers in any Subsidiary; (g) Investments consisting of deposit accounts; (h)
Investments by any Borrower in any other Borrower made in compliance with
Section

4.11(c); (i) Investments constituting Permitted Intercompany Advances; (j)
Investments consisting of accounts receivables from Affiliates resulting from
the sale of inventory to such Affiliates in the Ordinary Course of Business, so
long as such sales are otherwise permitted pursuant to clause (y) of Section
5.8; (k) other Investments in an amount not exceeding $500,000 in the aggregate
and (l) “Permitted Investments” as defined in the MidCap Facility Agreement.

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral arising
in the Ordinary Course of Business with respect to obligations which are not
due, or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest; (e)
attachments, appeal bonds, judgments and other similar Liens on Collateral, for
sums not exceeding $100,000 in the aggregate arising in connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest; (f) Liens and encumbrances in favor of Lender under the
Financing Documents; (g) Liens on Collateral existing on the date hereof and set
forth on Schedule 5.2; (h) any Lien on any equipment securing Debt permitted
under subpart (c) of the definition of Permitted Debt, provided, however, that
such Lien attaches concurrently with or within twenty (20) days after the
acquisition thereof; (i) Liens and encumbrances securing Structure Medical Debt,
(j) Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents and (k) Liens and encumbrances securing the MidCap Debt.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Lender within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of Lender and fully disclosed to Lender within thirty (30) days after
such amendments or modifications have become effective.

“Permitted Transfers” means, with respect to Holdings only, the collective
reference to one or more transfers, via a sale and not by pledge or
hypothecation, which, in the aggregate during the term of this Agreement, result
in a transfer of legal or beneficial ownership or control of up to 20% of the
direct or indirect ownership or voting interests in the Borrowers or any
Guarantor to a Person, (a) that is purchasing such ownership interest in a
public offering registered with the SEC, or (b) other than a Blocked Person,
that is (i) a venture capital investor so long as Borrowers have given Lender at
least fifteen (15) days prior written notice of the identity of the assignees,
together with such information as Lender shall deem necessary to confirm that
such assignee is not a Blocked Person or (ii) at the time of such transfer,
already a holder of direct or indirect ownership or voting interests in the
Borrowers.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, by Holdings in favor of Lender, as amended, restated, modified or
otherwise supplemented from time to time.

“Promissory Note” means any promissory note (as such term is defined in the UCC)
which evidences any loan, guarantee or other Investment described in clause (d)
of the definition of Permitted Intercompany Advances.

10

--------------------------------------------------------------------------------

 

“Recovery Amount” has the meaning set forth in Section 2.7(e).

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof among Holdings and the holders of the Warrants.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Lender.

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower (other than (i)
payments of salaries and other employee benefits to individuals, (ii) directors
fees, (iii) advances and reimbursements to employees or directors, all in the
Ordinary Course of Business and (iv) the issuance of stock options or restricted
stock to employees and board members so long as such Borrower or Subsidiary, as
applicable, is not required to redeem any such stock before the Termination
Date), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other Debt.

“Revolving Loan Availability” has the meaning set forth in the MidCap Facility
Agreement (or in any replacement revolving loan facility entered into by
Borrowers).

“Safari Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of March 6, 2018, by and among Holdings, Safari Merger Sub, Inc., a
Delaware corporation, SafeOp, the Key Stockholders (as defined therein), and
Safari Holding Company, LLC.

“Safari Seller Notes” means those certain (a) Convertible Promissory Notes
issued pursuant to the Safari Acquisition Agreement, each dated as of March 8,
2018, made by Alphatec Holdings and payable to each of Tullis-Dickerson Capital
Focus III, L.P., Tullis Growth Fund, L.P., James L.L. Tullis, Lighthouse
Holdings Corporation, Eugene Cattarina, Mark D’Addato, Robert Snow, Richard
O’Brien and Christopher Brown, as in effect on March 8, 2018, and (b)
Convertible Promissory Notes (if any) issued pursuant to the Safari Acquisition
Agreement, made by Holdings and payable to certain other sellers of SafeOp, in
each case, in form and substance identical to the Convertible Promissory Notes
issued on March 8, 2018; provided that each seller receiving a Safari Seller
Note described in clause (b) above shall have become a party to the Safari
Subordination Agreement; provided further that the aggregate principal amount of
all Safari Seller Notes shall not exceed $3,000,000.

“Safari Seller Subordination Agreement” means that certain Subordination
Agreement, dated as of the date hereof, among the subordinated creditors
signatory thereto and Lender, as such document may be amended, restated,
supplemented or otherwise modified from time to time after the date hereof.

“SafeOp” means SafeOp Surgical, Inc., a Delaware corporation.

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Lender, among Lender, any applicable Borrower and each
securities intermediary in which such Borrower maintains a

11

--------------------------------------------------------------------------------

 

Securities Account pursuant to which Lender shall obtain “control” (as defined
in Article 9 of the UCC) over such Securities Account.

“Securitization” has the meaning set forth in Section 11.6.

“Security Document” means this Agreement, any Securities Account Control
Agreement, any Patent Security Agreement, any Trademark Security Agreement, any
Copyright Security Agreement, the Pledge Agreement and any other agreement,
certificate, document or instrument executed concurrently herewith or at any
time hereafter pursuant to which one or more Credit Parties or any other Person
either (a) Guarantees payment or performance of all or any portion of the
Obligations, and/or (b) provides, as security for all or any portion of the
Obligations, a Lien on any of its assets in favor of Lender for its own benefit,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it; (b)
has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

“Spine” means Alphatec Spine, Inc., a California corporation.

“Stated Rate” has the meaning set forth in Section 2.5.

“Structure Medical” means Structure Medical, LLC, a Florida limited liability
company.

“Structure Medical Debt” means the Debt payable under the terms of the Inventory
Financing Agreement.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Lender,
all of which documents must be in form and substance acceptable to Lender in its
sole discretion.

“Subordinated Debt Documents” means (a) the Safari Seller Notes and (b) any
other documents evidencing and/or securing Debt governed by a Subordination
Agreement, all of which documents must be in form and substance acceptable to
Lender in its sole discretion. As of the Closing Date, there are no Subordinated
Debt Documents, other than the Safari Seller Notes.

“Subordination Agreement” means (a) the Safari Seller Subordination Agreement
and (b) each other agreement between Lender and another creditor of Borrowers,
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof, pursuant to which the Debt
owing from any Borrower(s) and/or the Liens securing such Debt granted by any
Borrower(s) to such creditor are subordinated in any way to the Obligations and
the Liens created under the Security Documents, the terms and provisions of such
Subordination Agreements to have been agreed to by and be acceptable to Lender
in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.

12

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Financing Document.

“Term Loan” has the meaning set forth in Section 2.1(a).

“Term Loan Borrowing” means a borrowing of a Term Loan.

“Term Note” has the meaning set forth in Section 2.3.

“Termination Date” means the earlier to occur of (a) November 6, 2023, (b) any
date on which Lender accelerates the maturity of the Term Loan pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.8.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Credit Party to Lender, in form and substance satisfactory
to the Lender, as amended and in effect from time to time.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“Warrants” means the warrants granted to Lender (including any designee of
Lender) to purchase 845,000 shares of common stock of Holdings at $3.15 per
share, which warrant shall be substantially in the form of Exhibit B.

Section 1.2          Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of each Borrower and
its Consolidated Subsidiaries delivered to Lender on or prior to the Closing
Date. If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrowers or Lender shall so request, Lender and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Lender); provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) Borrowers shall provide to Lender financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3          Other Definitional and Interpretive Provisions. References
in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any

13

--------------------------------------------------------------------------------

 

successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.

Section 1.4          Time is of the Essence. Time is of the essence in each
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents.

Section 1.5          Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the terms of this Agreement and the exercise of any right or
remedy by Lender hereunder or under any Financing Document with respect to the
liens and security interest granted Lender pursuant to this Agreement, is
subject to the provisions of the MidCap Intercreditor Agreement. In the event of
any conflict between the terms of the MidCap Intercreditor Agreement and this
Agreement with respect to the exercise of rights and remedies or the priority of
the security interests granted to the Agent herein, the terms of the MidCap
Intercreditor Agreement shall govern and control.

ARTICLE 2 - LOAN

Section 2.1          Term Loan.

(a)          Term Loan Amount.  On the terms and subject to the conditions set
forth herein, Lender hereby agrees to make to Borrowers a term loan in an
aggregate original principal amount equal to the Thirty Five Million Dollars
($35,000,000) on the Closing Date (“Term Loan”).

(b)          Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

(i)          There shall become due and payable, and Borrowers shall repay the
Term Loan through, scheduled payments beginning on June 30, 2021 and continuing
on the last Business Day of each month thereafter, in monthly principal payments
of $344,827. Notwithstanding the foregoing, the outstanding principal amount of
the Term Loan shall become immediately due and payable in full on the
Termination Date.

(ii)          Subject to the provisions of the MidCap Intercreditor Agreement,
there shall become due and payable and Borrowers shall prepay the Term Loan in
the following amounts and at the following times:

(A)          Unless Lender shall otherwise consent in writing, on the date on
which any Credit Party (or Lender as loss payee or assignee) receives any
casualty proceeds in excess of $50,000 with respect to assets upon which Lender
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Lender shall elect to apply to the Obligations;

(B)          an amount equal to any interest that is deemed to be in excess of
the Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Term Loan by Lender as provided for in
Section 2.5;

(C)          unless Lender shall otherwise consent in writing, upon receipt by
any Credit Party of the proceeds of any Asset Disposition (other than Permitted
Asset Dispositions), an amount equal to one hundred percent (100%) of the net
cash proceeds of such Asset Disposition (net of out-of-pocket expenses and
repayment of secured debt permitted under clause (c) of the definition of
Permitted Debt and encumbering such asset), or such lesser portion as Lender
shall elect to apply to the Obligations; and

14

--------------------------------------------------------------------------------

 

(D)          unless Lender shall otherwise consent in writing, upon receipt by
any Credit Party of any extraordinary receipts or the proceeds from the
incurrence of Debt (other than Permitted Debt) or issuance and sale of any Debt
or equity securities, an amount equal to one hundred percent (100%) of such
extraordinary receipts, or such lesser portion as Lender shall elect to apply to
the Obligations.

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $50,000, but not to exceed
$250,000 (other than with respect to Inventory and any real property, unless
Lender shall otherwise elect) may be used by Borrowers within one hundred eighty
(180) days from the receipt of such proceeds to replace or repair any assets in
respect of which such proceeds were paid so long as (x) prior to the receipt of
such proceeds, Borrowers have delivered to Lender a reinvestment plan detailing
such replacement or repair acceptable to Lender in its reasonable discretion and
(y) such proceeds are deposited into an account with Lender promptly upon
receipt by such Borrower; and (2) proceeds of personal property asset
dispositions (other than Permitted Asset Dispositions) may be used by Borrowers
within one hundred eighty (180) days from the receipt of such proceeds to
purchase new or replacement assets of comparable value, provided, however, that
such proceeds are deposited into an account with Lender promptly upon receipt by
such Borrower. All sums held by Lender pending reinvestment as described in
subsections (1) and (2) above shall be deemed additional collateral for the
Obligations and such sums may be commingled with the general funds of Lender.

(iii)          Borrowers may from time to time, with at least two (2) Business
Days prior delivery to Lender of an appropriately completed Payment
Notification, prepay the Term Loan in whole or in part; provided, however, that
each such prepayment shall be in an amount equal to $100,000 or a higher
integral multiple of $25,000 and shall be accompanied by any prepayment fees
required hereunder.

(c)          All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Lender to the
Obligations in inverse order of maturity. The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan.

(d)          LIBOR Rate.

(i)          Except as provided in subsection (ii) below, the Term Loan shall
accrue interest at the LIBOR Rate plus the Applicable Margin; provided, however,
that in no event shall interest accrue at a rate lower than 10% per annum or
greater than 13% per annum.

(ii)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to
maintain the Term Loan bearing interest based upon the LIBOR Rate or to continue
such maintaining, or to determine or charge interest rates at the LIBOR Rate,
Lender shall give notice of such changed circumstances to Borrowers, interest
shall accrue interest at the Base Rate plus the Applicable Margin.

(iii)          Anything to the contrary contained herein notwithstanding, Lender
is not required actually to acquire eurodollar deposits to fund or otherwise
match fund any Obligation as to which interest accrues based on the LIBOR Rate.

(e)          Warrants. The Borrowers and the Lender hereby acknowledge and agree
that, for United States income tax purposes, for an aggregate purchase price of
$35,000,000, (i) the Lender shall make the Term Loan to the Borrowers and (ii)
the Borrowers shall sell to, and the Lender (including any designee of Lender)
shall purchase from the Borrowers, the Warrants. Furthermore, the Borrowers and
the Lender hereby acknowledge and agree that (i) the issue price (within the
meaning of Section 1273(b) of the Internal Revenue Code) of the Term Loan is
determined pursuant to Section 1272-1275 of the Code and the Treasury
Regulations thereunder and (ii) for United States federal income tax purposes,
the issue price of the Warrants within the meaning of Section 1273(b) of the
Internal Revenue Code, which issue price was determined pursuant to Section
1.1273-2(h)(1) of the Treasury Regulations, is equal to

15

--------------------------------------------------------------------------------

 

$2.00. The parties hereto agree to report all income tax matters with respect to
the Warrants consistent with the provisions of this Section 2.1(e) unless
otherwise required due to a change in applicable Law.

Section 2.2          Interest, Interest Calculations and Certain Fees.

(a)          Interest. From and following the Closing Date, except as expressly
set forth in this Agreement, the Term Loan and the other Obligations shall bear
interest at the sum of the LIBOR Rate plus the Applicable Margin. Interest on
the Term Loan shall be paid in arrears on the last Business Day of each month
and on the maturity of such Term Loan, whether by acceleration or otherwise.
Interest on all other Obligations shall be payable upon demand. For purposes of
calculating interest, all funds transferred to the Payment Account for
application to any Term Loan shall be subject to a six (6) Business Day
clearance period and all interest accruing on such funds during such clearance
period shall accrue for the benefit of Lender.

(b)          Audit Fees. Borrowers shall pay to Lender all reasonable fees and
expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Lender
shall deem appropriate, which shall be due and payable on the last Business Day
of the month following the date of issuance by Lender of a written request for
payment thereof to Borrowers.

(c)          Wire Fees. Borrowers shall pay to Lender on written demand, fees
incurred for incoming and outgoing wires made for the account of Borrowers,
which such fees will be in an amount equal to the expenses incurred by Lender in
making any such wire.

(d)          Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Lender, promptly shall pay to Lender as
additional compensation to Lender in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

(e)          Computation of Interest and Related Fees. All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The date of funding of a Term Loan shall
be included in the calculation of interest. The date of payment of a Loan shall
be excluded from the calculation of interest. If a Loan is repaid on the same
day that it is made, one (1) day’s interest shall be charged.

Section 2.3          Term Note.  The Term Loan made by Lender shall be evidenced
by a promissory note in the form attached hereto as Exhibit A executed by
Borrowers on a joint and several basis (“Term Note”) in an original principal
amount equal to Thirty Five Million Dollars ($35,000,000).

Section 2.4          General Provisions Regarding Payment; Loan Account.

(a)          All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Lender on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Lender on the next succeeding Business Day. In
the absence of receipt by Lender of a written designation by Borrower
Representative, at least two (2) Business Days prior to such prepayment, that
such prepayment is to be applied to a Term Loan, Borrowers hereby authorize and
direct Lender, subject to the provisions of Section 10.5 hereof, to apply such
prepayment against Term Loan in accordance with the provisions of Section
2.1(c); provided, however, that if Lender at any time determines that payments
received by Lender were in respect of a

16

--------------------------------------------------------------------------------

 

mandatory prepayment event, Lender shall apply such payments in accordance with
the provisions of Section 2.1(b) and shall be fully authorized by Borrowers and
Lender to make corresponding Loan Account reversals in respect thereof.

(b)          Lender shall maintain a loan account (the “Loan Account”) on its
books to record the Term Loan and other extensions of credit made by Lender
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Lender’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Lender’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Lender by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Lender shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but Lender shall not have any liability if
Lender shall fail to provide any such statement). Unless any Borrower notifies
Lender of any objection to any such statement (specifically describing the basis
for such objection) within ninety (90) days after the date of receipt thereof,
it shall be deemed final, binding and conclusive upon Borrowers in all respects
as to all matters reflected therein.

Section 2.5          Maximum Interest. In no event shall the interest charged
with respect to the Term Loan or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under the Term Note or other Financing Document
(the “Stated Rate”) would exceed the highest rate of interest permitted under
any applicable law to be charged (the “Maximum Lawful Rate”), then for so long
as the Maximum Lawful Rate would be so exceeded, the rate of interest payable
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the Stated Rate is less than the Maximum Lawful Rate, each
Borrower shall, to the extent permitted by law, continue to pay interest at the
Maximum Lawful Rate until such time as the total interest received is equal to
the total interest which would have been received had the Stated Rate been (but
for the operation of this provision) the interest rate payable. Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply. In no event shall the total interest received by Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, Lender has received interest hereunder in excess of the Maximum
Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Term Loan or to other amounts (other than interest)
payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers.
In computing interest payable with reference to the Maximum Lawful Rate
applicable to Lender, such interest shall be calculated at a daily rate equal to
the Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.

Section 2.6          Appointment of Borrower Representative. Each Borrower
hereby designates Borrower Representative as its representative and agent on its
behalf for the purposes of issuing Notices of Borrowing, and giving instructions
with respect to the disbursement of the proceeds of the Term Loan, giving and
receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents. Borrower Representative hereby accepts such appointment.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than Borrower Representative shall be entitled to take any of the
foregoing actions. The proceeds of each Loan made hereunder shall be advanced to
or at the direction of Borrower Representative and if not used by Borrower
Representative in its business (for the purposes provided in this Agreement)
shall be deemed to be immediately advanced by Borrower Representative to the
appropriate other Borrower hereunder as an intercompany loan (collectively,
“Intercompany Loans”). All collections of each Borrower in respect of proceeds
of Collateral of such Borrower received by Lender and applied to the Obligations
shall also be deemed to be repayments of the Intercompany Loans owing by such
Borrower to Borrower Representative. Borrowers shall maintain accurate books and
records with respect to all Intercompany Loans and all repayments thereof.
Lender may regard any notice or other communication pursuant to any Financing
Document from Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or all Borrowers hereunder to Borrower Representative on
behalf of such Borrower or all Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

17

--------------------------------------------------------------------------------

 

Section 2.7          Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

(a)          Borrowers are defined collectively to include all Persons named as
one of the Borrowers herein; provided, however, that any references herein to
“any Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

(b)          Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the liability of each
Borrower for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Lender and each Borrower agree that if the liability of a Borrower
for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly. For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)          Lender is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement and subject in all respects
to the MidCap Intercreditor Agreement) and without affecting the liability of
any Borrower hereunder, at any time and from time to time, to (i) renew, extend
or otherwise increase the time for payment of the Obligations; (ii) with the
written agreement of any Borrower, change the terms relating to the Obligations
or otherwise modify, amend or change the terms of the Term Note or other
agreement, document or instrument now or hereafter executed by either Borrower
and delivered to Lender for Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Lender, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all surety defenses being hereby waived by each Borrower. Without limitations of
the foregoing, with respect to the Obligations, each Borrower hereby makes and
adopts each of the agreements and waivers set forth in each Guarantee, the same
being incorporated hereby by reference. Except as specifically provided in this
Agreement or any of the other Financing Documents, Lender shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Lender shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower.

(d)          Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (i) the
absence of any attempt to collect the Obligations from any obligor or other
action to enforce the same; (ii) the waiver or consent by Lender with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Lender; (iii) failure by Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar

18

--------------------------------------------------------------------------------

 

proceeding, by or against a Borrower or Lender’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor-in-possession,
under Section 364 of the Bankruptcy Code; (vi) the disallowance, under Section
502 of the Bankruptcy Code, of all or any portion of Lender’s claim(s) for
repayment of any of the Obligations; or (vii) any other circumstance other than
payment in full of the Obligations which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.

(e)          The Borrowers hereby agree, as between themselves, that to the
extent that Lender shall have received from any Borrower any Recovery Amount (as
defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance. Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property. The right
of each Borrower to receive any contribution under this Section 2.7(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been indefeasibly paid and satisfied in
full, and no Borrower shall exercise any right or remedy with respect to this
Section 2.7(e) until the Obligations have been indefeasibly paid and satisfied
in full. As used in this Section 2.7(e), the term “Recovery Amount” means the
amount of proceeds received by or credited to Lender from the exercise of any
remedy of Lender under this Agreement or the other Financing Documents,
including, without limitation, the sale of any Collateral. As used in this
Section 2.7(e), the term “Deficiency Amount” means any amount that is less than
the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to the Borrower entitled to contribution,
until the Deficiency Amount has been reduced to zero through contributions and
reimbursements made under the terms of this Section 2.7(e) or otherwise.

Section 2.8          Termination; Restriction on Termination.

(a)          Termination by Lenders. In addition to the rights set forth in
Section 10.2, Lender may terminate this Agreement without notice upon or after
the occurrence and during the continuance of an Event of Default.

(b)          Termination by Borrowers. Upon at least thirty (30) days’ prior
written notice to Lender, Borrowers may, at their option, terminate this
Agreement. Any notice of termination given by Borrowers shall be irrevocable
unless Lender otherwise agrees in writing and Lender shall not have any
obligation to make the Term Loan on or after the termination date stated in such
notice. Borrowers may elect to terminate this Agreement in its entirety only. No
section of this Agreement or type of Loan available hereunder may be terminated
singly.

(c)          Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Lender shall
retain its Liens in the Collateral and Lender shall retain all of its rights and
remedies under the Financing Documents notwithstanding such termination until
all Obligations have been discharged or paid, in full, in immediately available
funds. Notwithstanding the foregoing or the payment in full of the Obligations,
Lender shall not be required to terminate its Liens in the Collateral unless,
with respect to any loss or damage Lender may incur as a result of dishonored
checks or other items of payment received by Lender from Borrower and applied to
the Obligations, Lender shall, at its option, (i) have received a written
agreement satisfactory to Lender, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Lender from any such loss or damage or (ii) have
retained cash Collateral or other Collateral for such period of time as Lender,
in its discretion, may deem necessary to protect Lender from any such loss or
damage.

Section 2.9          Closing Fee. The Borrowers shall pay to the Lender for its
own account (and not on behalf of any loan participant) a closing fee in the
amount of $380,000 which fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

19

--------------------------------------------------------------------------------

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement and to make the Term Loan and
other credit accommodations contemplated hereby, each Credit Party hereby
represents and warrants to Lender that:

Section 3.1          Existence and Power. Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing (or the local equivalent) under the laws of the jurisdiction specified
on Schedule 3.1 and no other jurisdiction, has the same legal name as it appears
in such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.

Section 3.2          Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate, conflict with or cause a breach or a
default under (a) any Law applicable to any Credit Party or any of the
Organizational Documents of any Credit Party, or (b) any agreement or instrument
binding upon it, except for such violations, conflicts, breaches or defaults as
could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect.

Section 3.3          Binding Effect. Each of the Operative Documents to which
any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

Section 3.4          Capitalization. The authorized equity securities of each of
the Credit Parties as of the Closing Date is as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than (a) those in favor of Lender for its benefit and (b) Liens
permitted pursuant to clauses (l) and (m) of the definition of Permitted Liens,
and such equity securities were issued in compliance with all applicable Laws.
The identity of the holders of the equity securities of each of the Credit
Parties (other than Holdings) and the percentage of their fully-diluted
ownership of the equity securities of each of the Credit Parties (other than
Holdings) as of the Closing Date is set forth on Schedule 3.4. No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding as of the Closing Date.

Section 3.5          Financial Information. All information delivered to Lender
and pertaining to the financial condition of any Credit Party fairly presents
the financial position of such Credit Party as of such date in conformity with
GAAP (and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since the Closing Date,
there has been no material adverse change in the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party.

Section 3.6          Litigation. Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Lender in writing (including
disclosures pursuant to Section 4.9 or otherwise, it being understood that any
such disclosures shall not act as a consent or waiver of any Default or Event of
Default arising under Section 4.9, Section 10.1(h) or any other provision of
this Agreement), there is no Litigation pending against, or to such Credit
Party’s knowledge threatened against or affecting, any Credit Party or, to such
Credit Party’s knowledge, any party to any Operative Document other than a
Credit Party. Other than as disclosed on Schedule 3.6, there is no Litigation
pending in which an adverse decision could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Operative Documents.

20

--------------------------------------------------------------------------------

 

Section 3.7          Ownership of Property. Each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Section 3.8          No Default. No Event of Default, or to such Credit Party’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.

Section 3.9          Labor Matters. As of the Closing Date, there are no strikes
or other labor disputes pending or, to any Credit Party’s knowledge, threatened
against any Credit Party. Hours worked and payments made to the employees of the
Credit Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Law dealing with such matters. All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.

Section 3.10          Regulated Entities. No Credit Party is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” all within the meaning of the Investment Company Act
of 1940.

Section 3.11          Margin Regulations. None of the proceeds from the Term
Loan has been or will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board), for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any “margin stock” or for any
other purpose which might cause the Term Loan to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12          Compliance With Laws; Anti-Terrorism Laws.

(a)          Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

(b)          None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

Section 3.13          Taxes. All federal, state, local and foreign income tax
returns and all other material tax returns, reports and statements required to
be filed by or on behalf of each Credit Party have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such returns,
reports and statements are required to be filed and, except to the extent
subject to a Permitted Contest, all Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof. Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid. All federal and state returns have
been filed by each Credit Party for all periods for which returns were due with
respect to employee income tax withholding, social security and unemployment
taxes, and, except to the extent subject

21

--------------------------------------------------------------------------------

 

to a Permitted Contest, the amounts shown thereon to be due and payable have
been paid in full or adequate provisions therefor have been made.

Section 3.14          Compliance with ERISA.

(a)          Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects. Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently. No Credit
Party has incurred liability for any material excise tax under any of Sections
4971 through 5000 of the Code.

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Credit Party is in compliance
with the applicable provisions of ERISA and the provision of the Code relating
to ERISA Plans and the regulations and published interpretations therein. During
the thirty-six (36) month period prior to the Closing Date or the making of the
Term Loan, (i) no steps have been taken to terminate any Pension Plan, and (ii)
no contribution failure has occurred with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA. No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
result in the incurrence by any Credit Party of any material liability, fine or
penalty. No Credit Party has incurred liability to the PBGC (other than for
current premiums) with respect to any employee Pension Plan. All contributions
(if any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Credit Party or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable Law; no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan, and no Credit Party
nor any member of the Controlled Group has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent.

Section 3.15          Consummation of Operative Documents; Brokers. Except as
set forth on Schedule 3.15 and fees payable to Lender, no broker, finder or
other intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

Section 3.16          Related Transactions. All transactions contemplated by the
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Lender, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.17          Material Contracts. Except for the Operative Documents and
the other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date, no Credit Party is
a party to (a) any “material contract” as such term is defined in Item
601(b)(10) of Regulation S-K promulgated under the Securities Act of 1933, as
amended or (b) any other agreements or instruments, the breach, nonperformance
or cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination in favor of any party to any Material Contract (other than any
Credit Party).

22

--------------------------------------------------------------------------------

 

Section 3.18          Compliance with Environmental Requirements; No Hazardous
Materials. Except in each case as set forth on Schedule 3.18:

(a)          no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Credit Party’s knowledge, threatened by any Governmental Authority or other
Person with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or (iv)
release of Hazardous Materials; and

(b)          no property now owned or leased by any Credit Party and, to the
knowledge of each Credit Party, no such property previously owned or leased by
any Credit Party, to which any Credit Party has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is
listed or, to such Credit Party’s knowledge, proposed for listing, on the
National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined
in CERCLA) or any similar state list or is the subject of federal, state or
local enforcement actions or, to the knowledge of such Credit Party, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA.

Section 3.19          Intellectual Property. Each Credit Party owns, is licensed
to use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party. All Intellectual Property existing as of the Closing Date which is
issued, registered or pending with any United States or foreign Governmental
Authority (including, without limitation, any and all applications for the
registration of any Intellectual Property with any such United States or foreign
Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19. Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefore) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name of such
licensor and the name and date of the agreement pursuant to which such item of
Intellectual Property is licensed, and copies of all such agreements have been
provided to Lender. Except as indicated on Schedule 3.19, the applicable Credit
Party is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each such registered Intellectual Property (or
application therefore) purported to be owned by such Credit Party, free and
clear of any Liens (except for Liens granted pursuant to the MidCap Facility
Agreement) and/or licenses in favor of third parties or agreements or covenants
not such sue third parties for infringement. All registered Intellectual
Property of each Credit Party is duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. No Credit Party is party to, nor bound by, any
material license or other agreement with respect to which any Credit Party is
the licensee that prohibits or otherwise restricts such Credit Party from
granting a security interest in such Credit Party’s interest in such license or
agreement or other property. To such Credit Party’s knowledge, each Credit Party
conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others. There is no infringement or claim of
infringement by others of any Intellectual Property rights of any Credit Party
including infringement and claims disclosed on Schedule 3.19, which infringement
or claim of infringement could reasonably be expected to have a Material Adverse
Effect.

Section 3.20          Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Credit Party under the Operative Documents,
each Borrower and each additional Credit Party is Solvent.

Section 3.21          Full Disclosure. None of the written information
(financial or otherwise) furnished by or on behalf of any Credit Party to Lender
in connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. All financial projections delivered to Lender by any Credit Party (or
its agents) have been prepared on the basis of the assumptions stated therein.
Such projections represent such Credit Party’s best estimate of such Credit
Party’s future financial performance and such assumptions are believed by such
Credit Party to be fair

23

--------------------------------------------------------------------------------

 

and reasonable in light of current business conditions; provided, however, that
the Credit Parties can give no assurance that such projections will be attained.

Section 3.22          Interest Rate. The rate of interest paid under the Term
Note and the method and manner of the calculation thereof do not violate any
usury or other law or applicable Laws, any of the Organizational Documents, or
any of the Operative Documents.

Section 3.23          Subsidiaries. The Credit Parties do not own any stock,
partnership interests, limited liability company interests or other equity
securities except for (i) the Subsidiaries or (ii) Permitted Investments.

Section 3.24          Limited Offering of the Warrants. The offer and sale of
the Warrants are not required to be registered pursuant to the provisions of
Section 5 of the Securities Act or the registration or qualification provisions
of the blue sky laws of any state. None of the Borrowers nor any agent on the
Borrowers’ behalf, has solicited or will solicit any offers to sell all or any
part of the Warrants to any Person so as to bring the sale of the Warrants by
the Borrowers within the registration provisions of the Securities Act or any
state securities laws. All prior offerings and sales of securities of the
Borrowers were in compliance with all applicable federal and state securities
laws.

Section 3.25          Registration Right; Issuance Taxes.

(a)          Except as described in the Warrants, the Registration Rights
Agreement or any registration rights agreement filed by the Company with the
SEC, Holdings is under no requirement to register under the Securities Act, or
the Trust Indenture Act of 1939, as amended, any of its presently outstanding
securities or any of its securities that may subsequently be issued.

(b)          All taxes imposed on any Borrower in connection with the issuance,
sale and delivery of the Warrants have been or will be fully paid, and all laws
imposing such taxes have been or will be fully satisfied by the Borrowers.

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Credit Party agrees that, so long as any Credit Exposure exists:

Section 4.1          Financial Statements and Other Reports. Holdings will
deliver to Lender within five (5) days of delivery or filing thereof, copies of
all reports and other filings made by Borrowers with any stock exchange on which
any securities of any Borrower are traded and/or the SEC, unless such reports or
other filings are otherwise available on the public website of the SEC
(www.SEC.gov). Each Borrower will, within thirty (30) days after the last day of
each Fiscal Quarter, deliver to Lender a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement. Promptly upon their
becoming available, Borrowers shall deliver to Lender complete copies of all
Material Contracts that Borrowers expect to file on the public website of the
SEC in the form to be available on the public website of the SEC.

Section 4.2          Payment and Performance of Obligations. Each Borrower (a)
will pay and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities (excluding Taxes), except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, and (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) pay all amounts due and owing in respect of Taxes (including without
limitation, payroll and withholdings tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
except for such Taxes (i) that may be the subject of a Permitted Contest, and
(ii) the nonpayment or nondischarge of which could not reasonably be expected to
have a Material Adverse Effect or result in a Lien against any Collateral,
except for Permitted Liens, (c) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (d) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect.

24

--------------------------------------------------------------------------------

 

Section 4.3          Maintenance of Existence. Each Credit Party will preserve,
renew and keep in full force and effect and in good standing, and will cause
each Subsidiary that owns assets, the aggregate value of which exceeds $25,000
at any time to preserve, renew and keep in full force and effect and in good
standing (or the local equivalent), their respective existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business.

Section 4.4          Maintenance of Property; Insurance.

(a)          Each Borrower will keep, and will cause each Subsidiary to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful or necessary in its business becomes damaged or destroyed, each Borrower
will, and will cause each Subsidiary to, promptly and completely repair and/or
restore the affected Collateral in a good and workmanlike manner, regardless of
whether Lender agrees to disburse insurance proceeds or other sums to pay costs
of the work of repair or reconstruction.

(b)          Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Lender from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Lender may request from time to time, pursuant to the
Insurance Requirements attached hereto as Schedule 4.4; provided, however, that,
in no event shall such insurance be in amounts or with coverage less than, or
with carriers with qualifications inferior to, any of the insurance or carriers
in existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document). All such insurance shall be provided
by insurers having an A.M. Best policyholders rating reasonably acceptable to
Lender.

(c)          On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Lender to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Lender. Borrowers shall deliver to Lender (i) on an annual basis,
and upon the request of Lender from time to time full information as to the
insurance carried, (ii) within five (5) days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iii) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (iv)
at least 60 days prior to expiration of any policy of insurance, evidence of
renewal of such insurance upon the terms and conditions herein required.

(d)          In the event any Borrower fails to provide Lender with evidence of
the insurance coverage required by this Agreement, Lender may purchase insurance
at Borrowers’ expense to protect Lender’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Lender may not pay any claim made by such Borrower or any claim
that is made against such Borrower in connection with the Collateral. Such
Borrower may later cancel any insurance purchased by Lender, but only after
providing Lender with evidence that such Borrower has obtained insurance as
required by this Agreement. If Lender purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Lender
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance. The costs of the insurance may
be added to the Obligations. The costs of the insurance may be more than the
cost of insurance such Borrower is able to obtain on its own.

Section 4.5          Compliance with Laws and Material Contracts. Each Borrower
will comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral.

25

--------------------------------------------------------------------------------

 

Section 4.6          Inspection of Property; Books and Records. Each Borrower
will keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities.

Section 4.7          Use of Proceeds. Borrowers shall use the proceeds of the
Term Loan solely for (a) transaction fees incurred in connection with the
Financing Documents, (b) refinancing of Debt owing to Globus Medical, Inc. under
the terms of its credit agreement and (c) for general business purposes and
working capital needs of Borrowers and their Subsidiaries as permitted
hereunder. No portion of the proceeds of the Term Loan will be used for family,
personal, agricultural or household use or the purchase of margin stock.

Section 4.8          Estoppel Certificates. After written request by Lender,
Borrowers, within thirty (30) days and at their expense, will furnish Lender
with a statement, duly acknowledged and certified, setting forth (a) the amount
of the original principal amount of the Term Note, and the unpaid principal
amount of the Term Note, (b) the rate of interest of the Term Note, (c) the date
payments of interest and/or principal were last paid, (d) any offsets or
defenses to the payment of the Obligations, and if any are alleged, the nature
thereof, (e) that the Term Note and this Agreement have not been modified or if
modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default. After written request by Lender, Borrowers, within fifteen (15)
days and at their expense, will furnish Lender with a certificate, signed by a
Responsible Officer of Borrowers, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete as of the date of such certificate.

Section 4.9          Notices of Litigation and Defaults. In addition to, but not
in duplication of the information required to be delivered pursuant to Section
4.1, Borrowers will give prompt written notice to Lender (a) of any litigation
or governmental proceedings pending or threatened (in writing) against Borrowers
or other Credit Party which would reasonably be expected to have a Material
Adverse Effect with respect to Borrowers or any other Credit Party or which in
any manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (c) if any Credit Party is in breach or default under or
with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party, (e) if there is any claim by any
other Person that any Credit Party in the conduct of its business is infringing
on the Intellectual Property Rights of others, which claim could reasonably be
expected to have a Material Adverse Effect, and (f) of all returns, recoveries,
disputes and claims related to the Collateral could reasonably be expected to
have a Material Adverse Effect.

Section 4.10          Hazardous Materials; Remediation.

(a)          If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Borrower or any other Credit Party of activities in response to
the release or threatened release of a Hazardous Material.

(b)          Borrowers will provide Lender within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Lender that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Lender’s reasonable business determination that the
failure to remove, treat or dispose of any Hazardous Materials or Hazardous
Materials Contamination, or the failure to discharge any such assessment could
reasonably be expected to have a Material Adverse Effect.

26

--------------------------------------------------------------------------------

 

Section 4.11          Further Assurances.

(a)          Each Borrower will, and will cause each Subsidiary to, at its own
cost and expense, promptly and duly take, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
necessary or as Lender may from time to time reasonably request in order to
carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Lender on the Collateral (including Collateral
acquired after the date hereof), and (ii) unless Lender shall agree otherwise in
writing, cause all Subsidiaries of Borrowers to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations. Without
limiting the generality of the foregoing, Borrowers shall, if requested by
Lender, (x) within 60 days (or such longer period as agreed by Lender) of an
acquisition by a Credit Party of any registered Intellectual Property or
application for the registration of Intellectual Property, deliver to Lender a
duly completed and executed supplement to the applicable Credit Party’s Patent
Security Agreement or Trademark Security Agreement in the form of the respective
Exhibit thereto, and (y) within 60 days (or such longer period as agreed by
Lender) of an acquisition by any Credit Party of any rights under a license as a
licensee with respect to any registered Intellectual Property or application for
the registration of any Intellectual Property owned by another Person, execute
any documents requested by Lender to establish, create, preserve, protect and
perfect a first priority lien in favor of Lender, to the extent legally
possible, in such Borrower’s rights under such license and shall use their
commercially reasonable best efforts to obtain the written consent of the
licensor which such license to the granting in favor of Lender of a Lien on such
Borrower’s rights as licensee under such license. Notwithstanding anything to
the contrary herein, all documentation delivered to the Lender pursuant to this
Section 4.11(a)(x) or 4.11(a)(y), including but not limited to any Patent
Security Agreement or Trademark Security Agreement supplements, shall be held in
accordance with Lenders’ customary procedures for handling confidential
information and shall not be disclosed to any officer, director, employee,
agent, consultant or contractor of Lender that is involved in any capacity in
the research and development, sales, marketing, clinical, manufacturing,
intellectual property or medical education divisions of Lender.

(b)          Upon receipt of an affidavit of an officer of Lender as to the
loss, theft, destruction or mutilation of the Term Note or any other Financing
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Term Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Term Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Term Note or other Financing Document in the same
principal amount thereof and otherwise of like tenor.

(c)          Upon the formation or acquisition of a new Subsidiary, or at the
request of the Lender, Borrowers shall (i) pledge, have pledged or cause or have
caused to be pledged to Lender pursuant to a pledge agreement in form and
substance satisfactory to Lender, all of the outstanding shares of equity
interests or other equity interests of such new Subsidiary owned directly or
indirectly by any Borrower, along with undated stock or equivalent powers for
such certificates, executed in blank; (ii) unless Lender shall agree otherwise
in writing, cause such new Subsidiary to take such other actions (including
entering into or joining any Security Documents) as are necessary or advisable
in the reasonable opinion of Lender in order to grant Lender a first priority
Lien on all real and personal property of such Subsidiary in existence as of
such date and in all after acquired property, which first priority Liens are
required to be granted pursuant to this Agreement; (iii) unless Lender shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Lender) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Lender or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Lender; and (iv)
cause such new Subsidiary to deliver certified copies of such Subsidiary’s
certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents),
resolutions of the Board of Directors or other governing body, approving and
authorize the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be requested by Lender, in each
case, in form and substance satisfactory to Lender.

(d)          Upon the request of Lender, Borrowers shall use commercially
reasonable efforts to obtain a landlord’s agreement or mortgagee agreement, as
applicable, from the lessor of each leased property or mortgagee of

27

--------------------------------------------------------------------------------

 

owned property with respect to any business location where any material portion
of the Collateral, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Lender. Borrowers shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location where
any Collateral, or any records related thereto, is or may be located.

Section 4.12          Power of Attorney. Each of the officers of Lender is
hereby irrevocably made, constituted and appointed the true and lawful attorney
for Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following after the occurrence and during the continuance
of an Event of Default: (a) so long as Lender has provided not less than two (2)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Lender under this Agreement; (b) take any action Borrowers are required
to take under this Agreement; (c) so long as Lender has provided not less than
two (2) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Lender may deem necessary or desirable to
enforce any Account or other Collateral or perfect Lender’s security interest or
Lien in any Collateral; and (d) do such other and further acts and deeds in the
name of Borrowers that Lender may deem necessary or desirable to enforce its
rights with regard to any Collateral. This power of attorney shall be
irrevocable and coupled with an interest.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1          Debt; Contingent Obligations. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

Section 5.2          Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3          Restricted Distributions. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Distribution, except for Permitted
Distributions.

Section 5.4          Restrictive Agreements. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired (except as provided by the
Financing Documents and the MidCap Facility Agreement), or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the MidCap Facility Agreement) on the ability of any Subsidiary
to: (i) pay or make Restricted Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.

Section 5.5          Payments and Modifications of Subordinated Debt. No
Borrower will, or will permit any Subsidiary to, directly or indirectly (a)
declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement, (c)
declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt, (ii)
accelerate or shorten the dates upon which payments of principal or interest are
due on, or the principal amount of, such Debt, (iii) change in a manner adverse
to any Credit Party or Lender any event of default or add or make more
restrictive any covenant with respect to such Debt, (iv) change the prepayment
provisions of

28

--------------------------------------------------------------------------------

 

such Debt or any of the defined terms related thereto, (v) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to any Borrower,
any Subsidiaries or Lender. Borrowers shall, prior to entering into any such
amendment or modification, deliver to Lender reasonably in advance of the
execution thereof, any final or execution form copy thereof.

Section 5.6          Consolidations, Mergers and Sales of Assets; Change in
Control. No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any Person that
is not a Credit Party, or (b) consummate any Asset Dispositions other than
Permitted Asset Dispositions and other dispositions approved by Lender. No
Borrower will suffer or permit to occur any Change in Control with respect to
itself, any Subsidiary or any Guarantor other than Permitted Transfers with
respect to such Persons.

Section 5.7          Purchase of Assets, Investments.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, acquire or own or enter into
any agreement to acquire or own any Investment in any Person other than
Permitted Investments.

Section 5.8          Transactions with Affiliates. Except as otherwise disclosed
on Schedule 5.8, and except for (x) transactions that are disclosed to and
approved by Lender in advance of being entered into, (y) transactions which
contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party, or (z) transactions constituting
Permitted Intercompany Advances, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower

Section 5.9          Modification of Organizational Documents. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

Section 5.10          Modification of Certain Agreements. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Material Contract, if such amendment or modification could reasonably be
expected to be materially adverse to the rights, interests or privileges of
Lender hereunder or its ability to enforce the same.

Section 5.11          Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.

Section 5.12          Lease Payments. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, incur or assume (whether pursuant to a
Guarantee or otherwise) any liability for rental payments except in the Ordinary
Course of Business.

Section 5.13          Limitation on Sale and Leaseback Transactions. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14          Compliance with Anti-Terrorism Laws. Lender hereby
notifies Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and
Lender’s policies and practices, Lender is required to obtain, verify and record
certain information and documentation that identifies Borrowers and its
principals, which information includes the name and address of each Borrower and
its principals and such other information that will allow Lender to identify
such party in accordance with Anti-Terrorism Laws. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists. Each Borrower shall immediately notify Lender if such Borrower has
knowledge that any Borrower, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in

29

--------------------------------------------------------------------------------

 

connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No.13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.

Section 5.15          Orthotec Litigation. Notwithstanding anything to the
contrary in this Article 5 or otherwise in this Agreement or the other Financing
Documents, Borrowers shall be permitted to make (i) pursuant to that certain
Settlement and Release Agreement dated as of August 13, 2014 (the “Orthotec
Settlement Agreement”), by and among the Alphatec Parties, the Healthpoint
Parties and the OrthoTec Parties (each as defined therein), Orthotec Settlement
Payments each quarter in an aggregate amount not to exceed one million one
hundred thousand dollars ($1,100,000) and (ii) pursuant to that certain
Forbearance Agreement dated as of July 1, 2016 (the “Forbearance Agreement”), by
and among Alphatec Holdings, Inc. and its subsidiaries and affiliates,
Healthpoint Capital, LLC, HealthpointCapital Partners, L.P., and
HealthpointCapital Partners II, L.P. (collectively, “Healthpoint”), a payment or
series of payments on or prior to September 30, 2016 to Healthpoint in an
aggregate amount not to exceed nine hundred and fifty thousand dollars
($950,000); provided, however, at the time of each such payment, (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (ii) no party to that certain Settlement Agreement or any other
settlement agreement, forbearance agreement or other settlement arrangement with
respect to the Orthotec, LLC matter, including the Orthotec Litigation
(collectively, the “Orthotec Settlement Agreement”) shall have breached or
violated any such agreement or arrangement in any material respect, which breach
or violation has not been waived or cured, and the Orthotec Settlement Agreement
shall be in full force and effect and (iii) such payment shall not be prohibited
by or otherwise violate the terms of the MidCap Facility Agreement.

ARTICLE 6 - FINANCIAL COVENANT

Section 6.1          Additional Defined Terms. The following additional
definitions are hereby appended to Section 1.1 of this Agreement:

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) each of the months ending April 30, 2020, May 31, 2020, June 30,
2020, July 31, 2020, August 31, 2020, September 30, 2020, October 31, 2020,
November 30, 2020, December 31, 2020, January 31, 2021 and February 28, 2021,
the respective one, two, three, four, five, six, seven, eight, nine, ten and
eleven month period immediately preceding such month end date (which period
shall include the month in which the respective month end date occurs), and (b)
each month thereafter, the twelve (12) month period immediately preceding such
month.

“Fixed Charge Coverage Ratio” means, for any Defined Period, the ratio of (a)
Operating Cash Flow to (b) Fixed Charges.

“Fixed Charges” has the meaning provided in the Compliance Certificate.

“Liquidity” means, the sum of (a) unrestricted cash on the balance sheet, plus
(b) Revolving Loan Availability.

“Operating Cash Flow” has the meaning provided in the Compliance Certificate.

Section 6.2          Liquidity.  Borrowers will not permit the Liquidity of
Borrowers and their Subsidiaries on a Consolidated Basis, as of the last day of
each month ending during the period from the date hereof through and including
March 31, 2020, to be less than Five Million Dollars ($5,000,000.00).

30

--------------------------------------------------------------------------------

 

Section 6.3          Fixed Charge Coverage Ratio. Borrowers will not permit the
Fixed Charge Coverage Ratio for any Defined Period commencing on and after the
period ending April 30, 2020, as tested monthly, to be less than 1.00 to 1.00
for each month.

Section 6.4          Evidence of Compliance. Borrowers shall furnish to Lender,
together with the financial reporting required of Borrowers in Section 4.1
hereof, a Compliance Certificate as evidence of Borrowers’ compliance with the
covenants in this Article and evidence that no Event of Default specified in
this Article has occurred. The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Lender, detailing
Borrowers’ calculations, and (b) if requested by Lender, back-up documentation
(including, without limitation, invoices, receipts and other evidence of costs
incurred during such quarter as Lender shall reasonably require) evidencing the
propriety of the calculations.

ARTICLE 7 - CONDITIONS

Section 7.1          Conditions to Closing. The obligation of Lender to make the
Term Loan and purchase the Warrants on the Closing Date shall be subject to the
receipt by Lender of each agreement, document and instrument set forth on
Schedule 7.1, each in form and substance satisfactory to Lender, and such other
closing deliverables reasonably requested by Lender, and to the payment of the
closing fee described in Section 2.9 and all expenses and other amounts due and
payable under each Financing Document.

Section 7.2          Searches. Before the Closing Date, Lender shall have the
right to perform, all at Borrowers’ expense, the searches described in clauses
(a), (b), and (c) below against Borrowers and any other Credit Party, the
results of which are to be consistent with Borrowers’ representations and
warranties under this Agreement and the satisfactory results of which shall be a
condition precedent to all advances of Loan proceeds: (a) UCC searches with the
Secretary of State of the jurisdiction in which the applicable Person is
organized; (b) judgment, pending litigation, federal tax lien, personal property
tax lien, and corporate and partnership tax lien searches, in each jurisdiction
searched under clause (a) above; and (c) searches of applicable corporate,
limited liability company, partnership and related records to confirm the
continued existence, organization and good standing of the applicable Person and
the exact legal name under which such Person is organized.

Section 7.3          Post-Closing Requirements. Borrowers shall complete each of
the post-closing obligations and/or provide to Lender each of the documents,
instruments, agreements and information listed on Schedule 7.3 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Lender.

ARTICLE 8 - REGULATORY MATTERS

Section 8.1          Healthcare Permits.

(a)          Each Credit Party (i) has each Healthcare Permit and other rights
from, and has made all declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals necessary to engage in the ownership, management and operation
of the businesses of such Credit Party, and (ii) has no knowledge that any
Governmental Authority is considering limiting, suspending or revoking any such
Healthcare Permit. All such Healthcare Permits are valid and in full force and
effect and Credit Parties are in material compliance with the terms and
conditions of all such Healthcare Permits, except where failure to be in such
compliance or for a Healthcare Permit to be valid and in full force and effect
would not have a Material Adverse Effect.

(b)          Each Credit Party will timely file or caused to be timely filed
(after giving effect to any extension duly obtained), all notifications,
reports, submissions, Permit renewals and reports of every kind whatsoever
required by applicable Laws (which reports will be materially accurate and
complete in all respects and not misleading in any respect).

(c)          Each Credit Party will maintain in full force and effect, and free
from restrictions, probations, conditions or known conflicts which would
materially impair the use or operation of any Credit Party, all Healthcare
Permits necessary under Healthcare Laws to carry on the business of Borrowers as
it is conducted on the Closing Date.

31

--------------------------------------------------------------------------------

 

Section 8.2          FDA Regulatory Matters.

(a)          Each Credit Party has all Permits issued or allowed by the FDA or
any comparable governmental authority (including but not limited to new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits (hereinafter “Healthcare
Permits”) that are required to conduct its business as currently conducted, or
as proposed to be conducted. To the knowledge of Borrowers, neither the FDA nor
any comparable governmental authority is considering limiting, suspending, or
revoking such Permits or changing the marketing classification or labeling or
other significant parameter affecting the products of a Credit Party. To the
knowledge of Borrowers, there is no false or misleading information or
significant omission in any product application or other submission to the FDA
or any comparable governmental authority. Each Credit Party has fulfilled and
performed their obligations under each Permit, and no event has occurred or
condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Permit. To the
knowledge of Borrowers, any third party that is a manufacturer or contractor for
a Credit Party is in compliance with all Permits required by the FDA or
comparable governmental authority and all Healthcare Laws insofar as they
reasonably pertain to the manufacture of product components or products
regulated as medical devices and marketed or distributed by a Credit Party.

(b)          All products designed, developed, manufactured, prepared,
assembled, packaged, tested, labeled, distributed or marketed by or on behalf of
each Credit Party that are subject to the jurisdiction of the FDA or a
comparable governmental authority have been and are being designed, developed,
tested, manufactured, prepared, assembled, packaged, distributed, labeled and
marketed in compliance with the Healthcare Laws, including, without limitation,
clinical and non-clinical evaluation, product approval or clearance, good
manufacturing practices, labeling, advertising and promotion, record-keeping,
establishment registration and device listing, reporting of recalls, and adverse
event reporting, and have been and are being tested, investigated, designed,
developed, manufactured, prepared, assembled, packaged, labeled, distributed,
marketed, and sold in compliance with all applicable Requirements of Law.

(c)          Each Credit Party is not subject to any obligation arising under an
administrative or regulatory action, proceeding, or inspection by a governmental
authority, including the FDA, warning letter, notice of violation letter,
consent decree, request for information or other notice, response or commitment
made to or with the FDA or any comparable governmental authority. There is no
act, omission, event, or circumstance of which Borrowers have knowledge that
would reasonably be expected to give rise to or lead to any civil, criminal or
administrative action, suit, demand, claim, complaint, hearing, investigation,
demand letter, warning letter, proceeding or request for information pending
against Borrowers and, to Borrowers’ knowledge, Borrowers have no liability
(whether actual or contingent) for failure to comply with any Healthcare Laws.
There has not been any violation of any Healthcare Laws by Borrowers in their
product development efforts, submissions, record keeping and reports to the FDA
or any other comparable governmental authority that could reasonably be expected
to require or lead to investigation, corrective action or enforcement,
regulatory or administrative action that could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Borrowers, there are no civil or
criminal proceedings relating to Borrowers or any officer, director or employee
of Borrowers that involve a matter within or related to the FDA’s any other
comparable governmental authority’s jurisdiction.

(d)          As of the Closing Date, Borrowers are not undergoing any inspection
related to any activities or products of the Borrowers that are subject to
Healthcare Laws, or any other governmental authority investigation.

(e)          During the period of six calendar years immediately preceding the
Closing Date, Borrowers have not introduced into commercial distribution any
products manufactured by or on behalf of Borrowers or distributed any products
on behalf of another manufacturer that were upon their shipment by Borrowers
adulterated or misbranded in violation of 21 U.S.C. § 331. Borrowers have not
received any notice or communication from the FDA or comparable governmental
authority alleging material noncompliance with any Healthcare Law. No product
has been seized, withdrawn, recalled, detained, or subject to a suspension
(other than in the Ordinary Course of Business) of research, manufacturing,
distribution or commercialization activity, and there are no facts or
circumstances reasonably likely to cause (i) the seizure, denial, withdrawal,
recall, detention, public health notification, safety alert or suspension

32

--------------------------------------------------------------------------------

 

of manufacturing or other activity relating to any product; (ii) a change in the
labeling of any product suggesting a compliance issue or risk; or (iii) a
termination, seizure or suspension of manufacturing, researching, distributing
or marketing of any product. No proceedings in the United States or any other
jurisdiction seeking the withdrawal, recall, revocation, suspension, import
detention, or seizure of any product are pending or threatened against any
Borrower.

(f)          Neither Borrowers nor any of their respective officers, directors,
employees, agents or contractors (i) have been excluded or debarred from any
federal healthcare program (including without limitation Medicare or Medicaid)
or any other federal program or (ii) have received notice from the FDA or any
other comparable governmental authority with respect to debarment or
disqualification of any person that could reasonably be expected to have a
Material Adverse Effect. Neither Borrowers nor any of their respective officers,
directors, employees, agents or contractors have been convicted of any crime or
engaged in any conduct for which (x) debarment is mandated or permitted by 21
U.S.C. § 335a or (y) such person or entity could be excluded from participating
in the federal health care programs under Section 1128 of the Social Security
Act or any similar law. No officer and to the knowledge of any Borrower, no
employee or agent of a Borrower, has (aa) made any untrue statement of material
fact or fraudulent statement to the FDA or any other comparable governmental
authority; (bb) failed to disclose a material fact required to be disclosed to
the FDA or any other comparable governmental authority; or (cc) committed an
act, made a statement, or failed to make a statement that would reasonably be
expected to provide the basis for the FDA or any other comparable governmental
authority to invoke its policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191
(September 10, 1991).

(g)          Borrowers have not granted rights to design, develop, manufacture,
produce, assemble, distribute, license, prepare, package, label, market or sell
its products to any other person nor is it bound by any agreement that affects
Borrowers’ exclusive right to design, develop, manufacture, produce, assemble,
distribute, license, prepare, package, label, market or sell its products.

(h)          Except as set forth on Schedule 8.2(h), (i) Borrowers and their
respective contract manufacturers are, and have been for the past six calendar
years, in compliance with, and each of its products in current commercial
distribution is designed, manufactured, prepared, assembled, packaged, labeled,
stored, installed, serviced, and processed in compliance with, the Quality
System Regulation set forth in 21 C.F.R. Part 820, or comparable quality
management system, including, but not limited to, ISO 13485, as applicable, (ii)
Borrowers are in compliance with the written procedures, record-keeping and
reporting requirements required by the FDA or any comparable governmental
authority pertaining to the reporting of adverse events and recalls involving
any of Borrowers’ products, including, as the case may be, Medical Device
Reporting set forth in 21 C.F.R. Part 803 and Reports of Corrections and
Removals set forth in 21 C.F.R. Part 806, (iii) Borrowers’ products are and have
been labeled, promoted, and advertised in accordance with their Permit or within
the scope of an exemption from obtaining such Permit, and (iv) Borrowers’
establishments are registered with the FDA, as applicable, and each product of
Borrowers, if any, is listed with the FDA under the applicable FDA registration
and listing regulations for medical devices.

(i)          Lender agrees that any breach of the terms of this Section 8.2 as a
result of any action or inaction on the part of Structure Medical shall not be a
breach of this Section 8.2 by Borrowers.

ARTICLE 9 - SECURITY AGREEMENT

Section 9.1          Generally.

(a)          As security for the payment and performance of the Obligations, and
for the payment and performance of all obligations under the Affiliated
Financing Documents (if any), and without limiting any other grant of a Lien and
security interest in any Security Document, each Credit Party hereby assigns and
grants to Lender, for its benefit, subject to the MidCap Intercreditor
Agreement, a continuing first priority Lien on and security interest in, upon,
and to the personal property set forth on Schedule 9.1 attached hereto and made
a part hereof.

(b)          Each Credit Party hereby authorizes Lender to file without the
signature of such Credit Party one or more UCC financing statements (or, with
respect to any Credit Party organized under the laws of a jurisdiction other
than the United States or any jurisdiction thereof, the local equivalent, if
any) relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Lender as the “secured party”
and such Credit Party as the “debtor” and which describe and indicate the
collateral covered thereby as all or any part of the

33

--------------------------------------------------------------------------------

 

Collateral under the Financing Documents (including an indication of the
collateral covered by any such financing statement as “all assets” of such
Credit Party now owned or hereafter acquired), in such jurisdictions as Lender
from time to time determines are appropriate, and to file without the signature
of such Credit Party any continuations of or corrective amendments to any such
financing statements, in any such case in order for Lender to perfect, preserve
or protect the Liens, rights and remedies of Lender with respect to the
Collateral. Each Credit Party also ratifies its authorization for Lender to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

Section 9.2          Representations and Warranties and Covenants Relating to
Collateral.

(a)          Schedule 9.2 sets forth (i) each chief executive office and
principal place of business of each Credit Party and each of their respective
Subsidiaries, and (ii) all of the addresses (including all warehouses) at which
any of the Collateral is located and/or books and records of any Credit Party
regarding any of the Collateral are kept, which such Schedule 9.2 indicates in
each case which Credit Party or Credit Parties have Collateral and/or books and
records located at such address, and, in the case of any such address not owned
by one or more of the Credit Parties, indicates the nature of such location
(e.g., leased business location operated by such Credit Party, third party
warehouse, consignment location, processor location, etc.) and the name and
address of the third party owning and/or operating such location.

(b)          Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of any Credit Party as a licensee
under any license of Intellectual Property owned by another Person, and except
for the filing of financing statements under the UCC, as applicable, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by each Credit Party to Lender of the security interests and Liens in the
Collateral provided for under this Agreement and the other Security Documents
(if any), or (ii) the exercise by Lender of its rights and remedies with respect
to the Collateral provided for under this Agreement and the other Security
Documents or under any applicable Law, including the UCC, if applicable, and
neither any such grant of Liens in favor of Lender or exercise of rights by
Lender shall violate or cause a default under any agreement between any Credit
Party and any other Person relating to any such collateral, including any
license to which a Credit Party is a party, whether as licensor or licensee,
with respect to any Intellectual Property, whether owned by such Credit Party or
any other Person.

(c)          As of the Closing Date, no Credit Party has any ownership interest
in any Chattel Paper (as defined in Article 9 of the UCC), letter of credit
rights, commercial tort claims, Instruments, documents or investment property
(other than equity interests in any Subsidiaries of such Credit Party disclosed
on Schedule 3.4) and the Credit Parties shall give notice to Lender promptly
upon the acquisition by any Credit Party of any such Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, documents, investment
property. No Person other than Lender or MidCap has “control” (as defined in
Article 9 of the UCC) over any Deposit Account, investment property (including
Securities Accounts and commodities account), letter of credit rights or
electronic chattel paper in which any Credit Party has any interest (except for
such control arising by operation of law in favor of any bank or securities
intermediary or commodities intermediary with whom any Deposit Account,
Securities Account or commodities account of Borrowers is maintained).

(d)          No Credit Party shall take any of the following actions or make any
of the following changes unless the Credit Parties have given at least thirty
(30) days prior written notice to Lender of Credit Parties’ intention to take
any such action (which such written notice shall include an updated version of
any Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Lender may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Lender with respect to the Collateral: (i) change the
legal name or organizational identification number of any Credit Party as it
appears in official filings in the jurisdiction of its organization, (ii) change
the jurisdiction of incorporation or formation of any Credit Party or allow any
Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Credit Party, or change the type of entity that it is, or
(iii) change its chief executive office, principal place of business, or the
location of its records concerning the Collateral or move any Collateral to or
place any Collateral on any location that is not then listed on the Schedules
(other than any movement of Collateral in the Ordinary Course of Business)
and/or establish any business location at any location that is not then listed
on the Schedules.

34

--------------------------------------------------------------------------------

 

(e)          Except (i) in the Ordinary Course of Business and (ii) Inventory in
an aggregate amount of $25,000, no Inventory or other Collateral shall at any
time be in the possession or control of any warehouse, consignee, bailee or any
of Credit Parties’ agents or processors without prior written notice to Lender
and the receipt by Lender, if Lender has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) reasonably
satisfactory to Lender prior to the commencement of such possession or control.
The Credit Parties have notified Lender that Inventory is currently located at
the locations set forth on Schedule 9.2. The Credit Parties shall, upon the
request of Lender, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Lender created
pursuant to this Agreement and the Security Documents, instruct such Person to
hold all such Collateral for Lender’s account subject to Lender’s instructions
and shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Lender’s benefit.

(f)          The Credit Parties shall cause all equipment and other tangible
Personal Property other than Inventory to be maintained and preserved in the
same condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Lender, the Credit Parties shall promptly deliver
to Lender any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible Personal Property and shall cause
Lender to be named as lienholder on any such certificate of title or other
evidence of ownership. The Credit Parties shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Lender.

(g)          As of the Closing Date or, if any Promissory Note is entered into
after the Closing Date, within thirty (30) days of the date of such Promissory
Note, each Credit Party shall endorse, assign and deliver each Promissory Note
to the Lender, accompanied by such instruments of transfer or assignment duly
executed in blank, in form and substance reasonably satisfactory to Lender. No
Credit Party shall, without the prior written consent of Lender, (A) waive or
release any obligation of any person that is obligated under any Promissory
Note, (B) take or omit to take any action or knowingly suffer or permit any
action to be omitted or taken, the taking or omission of which would result in
any right of offset against sums payable under the Promissory Notes, or (C)
assign or surrender its rights and interests under any Promissory Notes or
terminate, cancel, modify, change, supplement or amend the Promissory Notes.

(h)          The Credit Parties shall furnish to Lender from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as Lender
may reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

Section 10.1          Events of Default. For purposes of the Financing
Documents, the occurrence of any of the following conditions and/or events,
whether voluntary or involuntary, by operation of law or otherwise, shall
constitute an “Event of Default”:

(a)  (i)    any Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document and such failure continues for a period of five (5) days,
(ii) there shall occur any default in the performance of or compliance with any
of the following sections of this Agreement: Section 4.4(b), Article 5 and
Article 6 and Section 7.3, or (iii) there shall occur any default in the
performance of or compliance with Section 4.1 of this Agreement and such failure
continues for a period of five (5) days;

(b)          any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Lender within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Lender of such default, or (ii) actual knowledge of any Borrower or any
other Credit Party of such default;

(c)          any representation, warranty, certification or statement made by
any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any

35

--------------------------------------------------------------------------------

 

Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)          failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Term Loan), or the occurrence of any breach, default, condition or
event with respect to any Debt (other than the Term Loan), if the effect of such
failure or occurrence is to cause or to permit the holder or holders of any such
Debt, to cause, Debt or other liabilities having an individual principal amount
in excess of $500,000 or having an aggregate principal amount in excess of
$500,000 to become or be declared due prior to its stated maturity;

(e)          any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)          an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
any Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations, (ii)
composition, rescheduling, reorganization, arrangement or readjustment of, or
other relief from, or stay of proceedings to enforce, some or all of the debts
or obligations, or (iii) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets of such Credit Party or Subsidiary;

(g)  (i)    institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;

(h)          one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of twenty (20) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

(i)          any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert;

(j)          the indictment of any Credit Party for a felony or any claim of
fraud, misrepresentation or other crime of moral turpitude;

(k)          a default or event of default occurs under any Guarantee of any
portion of the Obligations;

36

--------------------------------------------------------------------------------

 

(l)          any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations other than payments specifically
permitted by the terms of a Subordination Agreement;

(m)          if any Borrower is or becomes an entity whose equity is registered
with the SEC, and/or is publicly traded on and/or registered with a public
securities exchange, such Borrower’s equity fails to remain registered with the
SEC in good standing, and/or such equity fails to remain publicly traded on and
registered with a public securities exchange; or

(n)          there shall occur any default or event of default under the
Affiliated Financing Documents or any Material Contract which results in a
liability to any Borrower in excess of $5,000,000.

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Lender has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Lender thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2          Acceleration of Term Loan. Upon the occurrence and during
the continuance of an Event of Default, Lender may, by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Lender, all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

Section 10.3          UCC Remedies.

(a)          Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Lender, in
addition to all other rights, options, and remedies granted to Lender under this
Agreement or at law or in equity, may exercise, subject to the MidCap
Intercreditor Agreement, either directly or through one or more assignees or
designees, all rights and remedies granted to it under all Financing Documents
and under the UCC in effect in the applicable jurisdiction(s) and under any
other applicable law; including, without limitation:

(i)          the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

(ii)         the right to (by its own means or with judicial assistance) enter
any of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Lender deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Lender to such Person that an Event of Default has occurred and is continuing,
to deliver to Lender or its designees such books and records, and to follow
Lender’s instructions with respect to further services to be rendered);

37

--------------------------------------------------------------------------------

 

(iii)        the right to require Borrowers at Borrowers’ expense to assemble
all or any part of the Collateral and make it available to Lender at any place
designated by Lender; and/or

(iv)        the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Lender and to receive,
open and dispose of all mail addressed to any Borrower.

(b)          Each Borrower agrees that a notice received by it at least ten (10)
days before the time of any intended public sale, or the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Lender without prior notice to Borrowers. At any sale or disposition of
Collateral, Lender may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by Borrowers,
which right is hereby waived and released. Each Borrower covenants and agrees
not to interfere with or impose any obstacle to Lender’s exercise of its rights
and remedies with respect to the Collateral. Lender shall have no obligation to
clean- up or otherwise prepare the Collateral for sale. Lender may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral. Lender may
sell the Collateral without giving any warranties as to the Collateral. Lender
may specifically disclaim any warranties of title or the like. This procedure
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral. If Lender sells any of the Collateral upon credit,
Borrowers will be credited only with payments actually made by the purchaser,
received by Lender and applied to the indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, Lender may resell the
Collateral and Borrowers shall be credited with the proceeds of the sale.
Borrowers shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations.

(c)          Without restricting the generality of the foregoing and for the
purposes aforesaid, each Borrower hereby appoints and constitutes Lender its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Term Note, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iv) do any and every act which such Borrower might do
in its own behalf; it being understood and agreed that this power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

(d)          Lender is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrowers’ labels, mask works, rights of use
of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Article, Borrowers’ rights under all
licenses (whether as licensor or licensee) and all franchise agreements inure to
Lender’s benefit.

Section 10.4          Default Rate of Interest. At the election of Lender, after
the occurrence of an Event of Default and for so long as it continues, the Term
Loan and other Obligations shall bear interest at rates that are five percent
(5.0%) per annum in excess of the rates otherwise payable under this Agreement.

Section 10.5          Application of Proceeds.

(a)          Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Borrower irrevocably waives the right to direct the application of
any and all payments at any time or times thereafter received by Lender from or
on behalf of such Borrower or any Guarantor of all or any part of the
Obligations, and, as between Borrowers on the one hand and Lender on the other,
Lender shall have the continuing and exclusive right to apply and to reapply any
and all payments received against the Obligations in such manner as Lender may
deem advisable notwithstanding any previous application by Lender.

38

--------------------------------------------------------------------------------

 

(b)          Following the occurrence and continuance of an Event of Default,
but absent the occurrence and continuance of an Acceleration Event, Lender shall
apply any and all payments received by Lender in respect of the Obligations, and
any and all proceeds of Collateral received by Lender, in such order as Lender
may from time to time elect.

(c)          Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Lender shall apply any and all payments received by Lender in respect
of the Obligations, and any and all proceeds of Collateral received by Lender,
in the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Lender with respect to this
Agreement, the other Financing Documents or the Collateral; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the Bankruptcy Code, would have accrued on such amounts);
third, to the principal amount of the Obligations outstanding; and fourth to any
other indebtedness or obligations of Borrowers owing to Lender under the
Financing Documents. Any balance remaining shall be delivered to Borrowers or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out the foregoing and (y) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category.

Section 10.6          Waivers.

(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives: (i)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents,
the Term Note or any other notes, commercial paper, accounts, contracts,
documents, Instruments, Chattel Paper and Guarantees at any time held by Lenders
on which any Borrower may in any way be liable, and hereby ratifies and confirms
whatever Lenders may do in this regard; (ii) all rights to notice and a hearing
prior to Lender’s taking possession or control of, or to Lender’s replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Lender to exercise any of its remedies;
and (iii) the benefit of all valuation, appraisal and exemption Laws. Each
Borrower acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

(b)          Each Borrower for itself and all its successors and assigns, (i)
agrees that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower or Lender for any tax on the indebtedness; and
(iv) to the fullest extent permitted by law, expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.

(c)          To the extent that Lender may have acquiesced in any noncompliance
with any requirements or conditions precedent to the closing of the Term Loan or
to any subsequent disbursement of Loan proceeds, such acquiescence shall not be
deemed to constitute a waiver by Lender of such requirements with respect to any
future disbursements of Loan proceeds and Lender may at any time after such
acquiescence require Borrowers to comply with all such requirements. Any
forbearance by Lender in exercising any right or remedy under any of the
Financing Documents, or otherwise afforded by applicable law, including any
failure to accelerate the maturity date of the Term Loan, shall not be a waiver
of or preclude the exercise of any right or remedy nor shall it serve as a
novation of the Term Note or as a reinstatement of the Term Loan or a waiver of
such right of acceleration or the right to insist upon strict compliance of the
terms of the Financing Documents. Lender’s acceptance of payment of any sum
secured by any of the Financing Documents after the due date of such payment
shall not be a waiver of Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment. The procurement of insurance or the payment of taxes or other
Liens or charges by Lender as the result of an Event of Default shall not be a
waiver of Lender’s right to accelerate the maturity of the Term Loan, nor shall

39

--------------------------------------------------------------------------------

 

Lender’s receipt of any condemnation awards, insurance proceeds, or damages
under this Agreement operate to cure or waive any Credit Party’s default in
payment of sums secured by any of the Financing Documents.

(d)          Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all remedies against the Collateral and any
other properties owned by Borrowers and the Financing Documents and other
security instruments or agreements securing the Term Loan have been foreclosed,
sold and/or otherwise realized upon in satisfaction of Borrowers’ obligations
under the Financing Documents.

(e)          Nothing contained herein or in any other Financing Document shall
be construed as requiring Lender to resort to any part of the Collateral for the
satisfaction of any of Borrowers’ obligations under the Financing Documents in
preference or priority to any other Collateral, and Lender may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrowers’ obligations under the Financing Documents. In addition,
Lender shall have the right from time to time to partially foreclose upon any
Collateral in any manner and for any amounts secured by the Financing Documents
then due and payable as determined by Lender in its sole discretion, including,
without limitation, the following circumstances: (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Lender may foreclose upon all
or any part of the Collateral to recover such delinquent payments, or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Term Loan, Lender may foreclose all or any part of the Collateral
to recover so much of the principal balance of the Term Loan as Lender may
accelerate and such other sums secured by one or more of the Financing Documents
as Lender may elect. Notwithstanding one or more partial foreclosures, any
unforeclosed Collateral shall remain subject to the Financing Documents to
secure payment of sums secured by the Financing Documents and not previously
recovered.

(f)          To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to any Credit Party
which would require the separate sale of any of the Collateral or require Lender
to exhaust its remedies against any part of the Collateral before proceeding
against any other part of the Collateral; and further in the event of such
foreclosure each Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of each
part of the Collateral.

Section 10.7          Injunctive Relief. The parties acknowledge and agree that,
in the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Lender may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

Section 10.8          Marshalling; Payments Set Aside. Lender shall not be under
any obligation to marshal any assets in payment of any or all of the
Obligations. To the extent that Borrower makes any payment or Lender enforces
its Liens or Lender exercises its right of set-off, and such payment or the
proceeds of such enforcement or set-off is subsequently invalidated, declared to
be fraudulent or preferential, set aside, or required to be repaid by anyone,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or set-off had not occurred.

40

--------------------------------------------------------------------------------

 

ARTICLE 11- MISCELLANEOUS

Section 11.1          Survival. All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of Section 2.6 and Articles 11 and 12 shall
survive the payment of the Obligations and any termination of this Agreement and
any judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 11.2          No Waivers. No failure or delay by Lender in exercising
any right, power or privilege under any Financing Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law. Any
reference in any Financing Document to the “continuing” nature of any Event of
Default shall not be construed as establishing or otherwise indicating that any
Borrower or any other Credit Party has the independent right to cure any such
Event of Default, but is rather presented merely for convenience should such
Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 11.3          Notices.

(a)          All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof or at such other address, facsimile number or e-mail address as such
party may hereafter specify for the purpose by notice to Lender and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 11.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 11.3(a).

(b)          Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Lender. Lender or Borrower Representative may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.

(c)          Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e- mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 11.4          Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.5          Headings. Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

41

--------------------------------------------------------------------------------

 

Section 11.6          Confidentiality.

(a)          Each Credit Party agrees (i) not to transmit or disclose provisions
of any Financing Document to any Person (other than to Borrowers’ advisors and
officers on a need-to-know basis or as otherwise may be required by Law) without
Lender’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Financing Documents and (iii) to direct them not to disclose the
same to any other Person and to require each of them to be bound by these
provisions.

(b)          Subject to Section 4.11(a), Lender shall hold all non-public
information regarding the Credit Parties and their respective businesses
identified as such by Borrowers and obtained by Lender pursuant to the
requirements hereof in accordance with its customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to its agents, employees, Subsidiaries, Affiliates, attorneys,
auditors, professional consultants, rating agencies, insurance industry
associations and portfolio management services, (ii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iii) as may be required in connection with the examination, audit or similar
investigation of such Person, and (iv) to a Person that is a trustee, investment
advisor, collateral manager, servicer, noteholder or secured party in a
Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean
(A) the pledge of the Term Loan as collateral security for loans to Lender, or
(B) a public or private offering by Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Term Loan. Confidential
information shall include only such information identified as such at the time
provided to Lender and shall not include information that either: (y) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Lender does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Lender under this Section 11.6 shall supersede and replace the
obligations of Lender under any confidentiality agreement in respect of this
financing executed and delivered by Lender prior to the date hereof.

Section 11.7          Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, the Term Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 11.8          GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a)          THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b)          EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK COUNTY, STATE OF NEW YORK
AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET

42

--------------------------------------------------------------------------------

 

FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.

Section 11.9          WAIVER OF JURY TRIAL. EACH BORROWER AND LENDER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER AND LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER AND LENDER WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

Section 11.10          Publication; Advertisement.

(a)           Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Lender or any of its Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except (i) as
required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Lender prior written notice of such
publication or other disclosure, or (ii) with Lender’s prior written consent.

(b)          Advertisement. Each Credit Party hereby authorizes Lender to
publish the name of such Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which Lender elects to submit for publication. In
addition, each Credit Party agrees that Lender may provide lending industry
trade organizations with information necessary and customary for inclusion in
league table measurements after the Closing Date.With respect to any of the
foregoing, Lender shall provide Borrowers with an opportunity to review and
confer with Lender regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, Lender may, from time to time, publish such
information in any media form desired by Lender, until such time that Borrowers
shall have requested Lender cease any such further publication.

Section 11.11          Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto. This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

Section 11.12          No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

Section 11.13          Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Lender with respect
to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Lender in its sole and absolute
discretion and credit judgment. No provision of this Agreement or any other
Financing Document may be materially amended, waived or otherwise modified
unless such amendment, waiver or other modification is in writing and is signed
or otherwise approved by Borrowers and Lender.

43

--------------------------------------------------------------------------------

 

Section 11.14          Expenses; Indemnity

(a)          Borrowers hereby agree to promptly pay (i) all costs and expenses
of Lender (including, without limitation, the fees, costs and expenses of
counsel to, and independent appraisers and consultants retained by Lender) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Lender of its rights and remedies under the Financing Documents and in
connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Lender (including, without
limitation, title investigations, UCC searches, fixture filing searches,
judgment, pending litigation and tax lien searches and searches of applicable
corporate, limited liability, partnership and related records concerning the
continued existence, organization and good standing of certain Persons); (ii)
without limitation of the preceding clause (i), all costs and expenses of Lender
in connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents; (iii) without limitation of the preceding clause (i),
all costs and expenses of Lender in connection with (A) protecting, storing,
insuring, handling, maintaining or selling any Collateral, (B) any litigation,
dispute, suit or proceeding relating to any Financing Document, and (C) any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all of the Financing Documents; (iv) without limitation of the
preceding clause (i), all costs and expenses of Lender in connection with
Lender’s reservation of funds in anticipation of the funding of the Term Loan to
be made hereunder; and (v) all costs and expenses incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Lender is a party thereto. If Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Lender for the work
performed. This Section 11.14(a) shall not apply to any Taxes of any Lender.
Notwithstanding anything to the contrary in this Section 11.14(a), Lender shall
bear its own costs and expenses in connection with due diligence and the
preparation of documentation related to the Term Loan including the fees and
expenses of Lender’s counsel.

(b)          Each Borrower hereby agrees to indemnify, pay and hold harmless
Lender and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Lender (collectively
called the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Lender)
asserting any right to payment for the transactions contemplated hereby, which
may be imposed on, incurred by or asserted against such Indemnitee as a result
of or in connection with the transactions contemplated hereby or by the other
Operative Documents (including (i)(A) as a direct or indirect result of the
presence on or under, or escape, seepage, leakage, spillage, discharge, emission
or release from, any property now or previously owned, leased or operated by
Borrower, any Subsidiary or any other Person of any Hazardous Materials, (B)
arising out of or relating to the offsite disposal of any materials generated or
present on any such property, or (C) arising out of or resulting from the
environmental condition of any such property or the applicability of any
governmental requirements relating to Hazardous Materials, whether or not
occasioned wholly or in part by any condition, accident or event caused by any
act or omission of Borrowers or any Subsidiary, and (ii) proposed and actual
extensions of credit under this Agreement) and the use or intended use of the
proceeds of the Term Loan, except that Borrowers shall have no obligation
hereunder to an Indemnitee with respect to any liability resulting from the
gross negligence, willful misconduct or bad faith of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrowers shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them. This Section 11.14(b) shall not apply to any Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 11.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO

44

--------------------------------------------------------------------------------

 

INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY
TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 11.15          Payments. Payments of principal, interest and fees in
respect of the Term Loan will be settled on the date of receipt if received by
Lender on the last Business Day of a month or on the Business Day immediately
following the date of receipt if received on any day other than the last
Business Day of a month.

Section 11.16          Reinstatement. This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manager or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a fraudulent preference reviewable transaction or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

Section 11.17          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Borrowers and Lender and their respective
successors and permitted assigns. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Lender. Lender may
assign, delegate or otherwise transfer any of its rights or obligations
hereunder (including participations) only upon (a) the written consent by the
Borrowers and (b) surrender and cancellation (with reissuance to the assignee)
of the Term Note; provided, however, that the written consent of the Borrowers
shall not be required for an assignment or the sale of a participation in the
Term Note by Lender (w) to an Affiliate of Lender, (x) in connection with a sale
or transfer of all or substantially all of the assets or capital stock of Lender
to a third party, (y) an Event of Default shall have occurred or (z) or the sale
of any participation in the Term Note. Borrower Representative shall keep at its
principal executive office a register for the registration and registration of
transfers of the Term Note. The name and address of each holder of one or more
Term Notes, each transfer thereof and the name and address of each transferee of
one or more Term Notes shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name Term Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof. If Lender sells a participation in the Term Note,
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loan or other obligations under the Financing
Documents; provided that Lender shall have no obligation to disclose all or any
portion of the participant register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the participant register shall be conclusive absent
manifest error, and Lender shall treat each Person whose name is recorded in the
participant register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

Section 11.18          USA PATRIOT Act Notification.  Lender hereby notifies
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record certain information and documentation that
identifies Borrowers, which information includes the name and address of
Borrower and such other information that will allow Lender to identify Borrowers
in accordance with the USA PATRIOT Act.

Section 11.19          Right to Perform, Preserve and Protect. If any Credit
Party fails to perform any obligation hereunder or under any other Financing
Document, Lender itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense. Lender is further authorized
by Borrowers to make expenditures

45

--------------------------------------------------------------------------------

 

from time to time which Lender, in its reasonable business judgment, deems
necessary or desirable to (a) preserve or protect the business conducted by
Borrowers, the Collateral, or any portion thereof, and/or (b) enhance the
likelihood of, or maximize the amount of, repayment of the Loan and other
Obligations. Each Borrower hereby agrees to reimburse Lender on demand for any
and all costs, liabilities and obligations incurred by Lender pursuant to this
Agreement.

ARTICLE 12 - GUARANTY

Section 12.1          Guaranty. Each Guarantor hereby unconditionally
guarantees, as a primary obligor and not merely as a surety, jointly and
severally with each other Guarantor when and as due, whether at maturity, by
acceleration, by notice of prepayment or otherwise, the due and punctual
performance of all of the Obligations. Each payment made by any Guarantor
pursuant to this Section 12 shall be made in lawful money of the United States
in immediately available funds.

Section 12.2          Payment of Amounts Owed.  The Guarantee hereunder is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of all of the Obligations and not of their collectability only
and is in no way conditioned upon any requirement that Lender first attempt to
collect any of the Obligations from any Borrower or resort to any collateral
security or other means of obtaining payment. In the event of any default by
Borrowers in the payment of the Obligations, after the expiration of any
applicable cure or grace period, each Guarantor agrees, on demand by Lender
(which demand may be made concurrently with notice to Borrowers that the
Borrowers are in default of their obligations), to pay the Obligations,
regardless of any defense, right of set-off or recoupment or claims which any
Borrower or Guarantor may have against Lender. All of the remedies set forth in
this Agreement, in any other Financing Agreement or at law or equity shall be
equally available to Lender, and the choice by Lender of one such alternative
over another shall not be subject to question or challenge by any Guarantor or
any other person, nor shall any such choice be asserted as a defense, setoff,
recoupment or failure to mitigate damages in any action, proceeding, or
counteraction by Lender to recover or seeking any other remedy under this
Guarantee, nor shall such choice preclude Lender from subsequently electing to
exercise a different remedy.

Section 12.3          Certain Waivers by Guarantor. To the fullest extent
permitted by law, each Guarantor does hereby:

(a)          waive notice of acceptance of this Agreement by Lender and any and
all notices and demands of every kind which may be required to be given by any
statute, rule or law;

(b)          agree to refrain from asserting, until after repayment in full of
the Obligations, any defense, right of set-off, right of recoupment or other
claim which such Guarantor may have against any Borrower;

(c)          waive any defense, right of set-off, right of recoupment or other
claim which such Guarantor may have against Lender;

(d)          waive any and all rights such Guarantor may have under any
anti-deficiency statute or other similar protections;

(e)          waive all rights at law or in equity to seek subrogation,
contribution, indemnification or any other form of reimbursement or repayment
from any Borrower, any other Guarantor or any other person or entity now or
hereafter primarily or secondarily liable for any of the Obligations until the
Obligations have been paid in full;

(f)          waive presentment for payment, demand for payment, notice of
nonpayment or dishonor, protest and notice of protest, diligence in collection
and any and all formalities which otherwise might be legally required to charge
such Guarantor with liability;

(g)          waive the benefit of all appraisement, valuation, marshalling,
forbearance, stay, extension, redemption, homestead, exemption and moratorium
laws now or hereafter in effect;

46

--------------------------------------------------------------------------------

 

(h)          waive any defense based on the incapacity, lack of authority, death
or disability of any other person or entity or the failure of Lender to file or
enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;

(i)          waive any defense based on an election of remedies by Lender,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against any Borrower, any other Guarantor or any
other person in connection with the Obligations;

(j)          waive any defense based on the failure of Lender to (i) provide
notice to such Guarantor of a sale or other disposition of any of the security
for any of the Obligations, or (ii) conduct such a sale or disposition in a
commercially reasonable manner;

(k)          waive any defense based on the negligence of Lender in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,
however, that such waiver shall not apply to the gross negligence or willful
misconduct of Lender, as determined by the final, non-appealable decision of a
court having proper jurisdiction;

(l)          waive the defense of expiration of any statute of limitations
affecting the liability of such Guarantor hereunder or the enforcement hereof;

(m)          waive any right to file any Claim (as defined below) as part of,
and any right to request consolidation of any action or proceeding relating to a
Claim with, any action or proceeding filed or maintained by Lender to collect
any Obligations of such Guarantor to Lender hereunder or to exercise any rights
or remedies available to Lender under the Financing Documents, at law, in equity
or otherwise;

(n)          agree that Lender shall not have any obligation to obtain, perfect
or retain a security interest in any property to secure any of the Obligations
(including any mortgage or security interest contemplated by the Financing
Documents), or to protect or insure any such property;

(o)          waive any obligation Lender may have to disclose to such Guarantor
any facts Lender now or hereafter may know or have reasonably available to it
regarding the Borrowers or Borrowers’ financial condition, whether or not Lender
has a reasonable opportunity to communicate such facts or have reason to believe
that any such facts are unknown to such Guarantor or materially increase the
risk to such Guarantor beyond the risk such Guarantor intends to assume
hereunder;

(p)          agree that Lender shall not be liable in any way for any decrease
in the value or marketability of any property securing any of the Obligations
which may result from any action or omission of Lender in enforcing any part of
this Agreement;

(q)          waive any defense based on any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Financing
Documents;

(r)          waive any defense based on any change in the composition of
Borrowers, and

(s)          waive any defense based on any representations and warranties made
by such Guarantor herein or by any Borrower herein or in any of the Financing
Documents.

For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against Lender, its officers, directors, employees, agents,
members, actuaries, accountants, trustees or attorneys, or any affiliate of
Lender in connection with the making, closing, administration, collection or
enforcement by Lender of the Obligations.

Section 12.4          Guarantor’s Obligations Not Affected by Modifications of
Financing Documents. Each Guarantor further agrees that such Guarantor’s
liability as guarantor shall not be impaired or affected by any renewals

47

--------------------------------------------------------------------------------

 

or extensions which may be made from time to time, with or without the knowledge
or consent of Guarantor for the time for payment of interest or principal or by
any forbearance or delay in collecting interest or principal hereunder, or by
any waiver by Lender under this Agreement or any other Financing Documents, or
by Lenders’ failure or election not to pursue any other remedies it may have
against any Borrower or Guarantor, or by any change or modification in the Term
Note, this Agreement or any other Financing Document, or by the acceptance by
Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Obligations even though Lender
might lawfully have elected to apply such payments to any part or all of the
Obligations, it being the intent hereof that, subject to Lenders’ compliance
with the terms of this Section 12 and the Financing Documents, each Guarantor
shall remain liable for the payment of the Obligations, until the Obligations
have been paid in full, notwithstanding any act or thing which might otherwise
operate as a legal or equitable discharge of a surety. Each Guarantor further
understands and agrees that Lender may at any time enter into agreements with
Borrowers to amend, modify and/or increase the principal amount of, interest
rate applicable to or other economic and non-economic terms of this Agreement or
the other Financing Documents, and may waive or release any provision or
provisions of this Agreement or the other Financing Documents, and, with
reference to such instruments, may make and enter into any such agreement or
agreements as Lender and Borrowers may deem proper and desirable, without in any
manner impairing this Guarantee or any of Lender’s rights hereunder or each
Guarantor’s obligations hereunder, and each Guarantor’s obligations hereunder
shall apply to the this Agreement and other Financing Documents as so amended,
modified, extended, renewed or increased.

Section 12.5          Reinstatement; Deficiency. This guaranty shall continue to
be effective or be reinstated (as the case may be) if at any time payment of all
or any part of any sum payable pursuant to this Agreement or any other Financing
Document is rescinded or otherwise required to be returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of any
Borrower, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of or trustee or similar officer for, any Borrower or
any substantial part of its property, or otherwise, all as though such payment
to Lender had not been made, regardless of whether Lender contested the order
requiring the return of such payment. In the event of the foreclosure of the
Financing Documents and of a deficiency, each Guarantor hereby promises and
agrees forthwith to pay the amount of such deficiency notwithstanding the fact
that recovery of said deficiency against Borrowers would not be allowed by
applicable law; however, the foregoing shall not be deemed to require that
Lender institute foreclosure proceedings or otherwise resort to or exhaust any
other collateral or security prior to or concurrently with enforcing this
guaranty.

Section 12.6          Subordination of Borrowers’ Obligations to Guarantors;
Claims in Bankruptcy.

(a)          Any indebtedness of any Borrower to any Guarantor (including, but
not limited to, any right of such Guarantor to a return of any capital
contributed to a Borrower), whether now or hereafter existing, is hereby
subordinated to the payment of the Obligations. Each Guarantor agrees that,
until the Obligations have been paid in full, such Guarantor will not seek,
accept, or retain for its own account, any payment from any Borrower on account
of such subordinated debt. Any payments to any Guarantor on account of such
subordinated debt shall be collected and received by such Guarantor in trust for
Lender and shall be immediately paid over to Lender on account of the
Obligations without impairing or releasing the obligations of such Guarantor
hereunder.

(b)          Each Guarantor shall promptly file in any bankruptcy or other
proceeding in which the filing of claims is required by law, all claims and
proofs of claims that such Guarantor may have against any Borrower or any other
Guarantor and does hereby assign to Lender or its nominee (and will, upon
request of Lender, reconfirm in writing the assignment to Lender or its nominee
of) all rights of such Guarantor under such claims. If such Guarantor does not
file any such claim, Lender, as attorney‑in‑fact for such Guarantor, is hereby
irrevocably authorized to do so in the name of such Guarantor, or in Lender’s
discretion, to assign the claim to a designee and cause proof of claim to be
filed in the name of Lender’s designee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the full amount thereof and, to the full extent
necessary for that purpose, each Guarantor hereby assigns to Lender all of such
Guarantor’s rights to any such payments or distributions to which such Guarantor
would otherwise be entitled, such assignment being a present and irrevocable
assignment of all such rights.

Section 12.7          Maximum Liability. The provisions of this Section 12 are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization

48

--------------------------------------------------------------------------------

 

or other law affecting the rights of creditors generally, if the obligations of
any Guarantor under this Section 12 would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Section 12, then, notwithstanding any other provision of
this Section 12 to the contrary, the amount of such liability shall, without any
further action by the Guarantors or Lender, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 12.7 with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of Lender
to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person shall have any right or claim under this Section
12.7 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Guarantor hereunder shall not be rendered voidable
under applicable law. Each Guarantor agrees that the Obligations may at any time
and from time to time exceed the Maximum Liability of each Guarantor without
impairing this guaranty or affecting the rights and remedies of the Lender
hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 12.8          Guarantor’s Investigation. Each Guarantor acknowledges
receipt of a copy of each of this Agreement and the other Financing Documents.
Each Guarantor has made an independent investigation of the other Credit Parties
and of the financial condition of the other Credit Parties. Lender has not made
and Lender does not make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting any Credit
Party nor has Lender made any representations or warranties as to the amount or
nature of the Obligations of any Credit Party to which this Section 12 applies
as specifically herein set forth, nor has Lender or any officer, agent or
employee of Lender or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties

Section 12.9          Termination. The provisions of this Section 12 shall
remain in effect until the payment and satisfaction in full, in immediately
available funds, of the Term Loan and other Obligations and termination of this
Agreement.

Section 12.10          Representative. Each Guarantor hereby designates Borrower
Representative and its representatives and agents on its behalf for the purpose
of giving and receiving all notices and other consents hereunder or under any
other Financing Document and taking all other actions on behalf of such
Guarantor under the Financing Documents. Borrower Representative hereby accepts
such appointment.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year ftrst above
mentioned.

 

BORROWERS:

ALPHATEC HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Jeffrey Black

 

Title:

Chief Financial Officer

 

 

 

 

Address:

 

5818 El Camino Real

 

Carlsbad, CA 92008

 

Attn:

 

E-Mail:

 

 

 

 

 

 

 

ALPHATEC SPINE, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Jeffrey Black

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SAFEOP SURGICAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Jeffrey Black

 

Title:

Chief Financial Officer

 

[Signatures Continue on Following Page]

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

LENDER:

SQUADRON MEDICAL FINANCE SOLUTIONS LLC, as

 

Lender

 

By:

 

 

Name:

David R.Pelizzon

 

Title:

President

 

 

 

 

Address:

 

18 Hartford Avenue

 

Granby, CT 06035

 

Emai l:

dpeli zzon@sqdncap.com

 

 

 

 

 

 

 

 

 

 

Payment Account Designation:

 

See attached

 

Signature Page to Cred it Agreement

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBITS

 

EXHIBITS

 

 

Exhibit A

List of Guarantors

Exhibit B

Compliance Certificate

Exhibit C

Form of Payment Notification

 

 

--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement

LIST OF GUARANTORS

As of the Closing Date, none.

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by___________________________, a
Responsible Officer of Alphatec Holdings, Inc., a Delaware corporation (the
“Borrower Representative”), pursuant to that certain Credit, Security and
Guaranty Agreement, dated as of____________ ___________, 2018, by and among the
Borrower Representative and Alphatec Spine, Inc., a California corporation, and
SafeOp Surgical, Inc., a Delaware corporation, and any additional Borrower that
may hereafter be added thereto (each, a “Borrower”, and collectively,
“Borrowers”), the other Credit Parties party thereto, and Squadron Medical
Finance Solutions, LLC, as Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Lender that:

a)          I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower Representative and its Consolidated
Subsidiaries during the accounting period covered by such financial statements,
and such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

b)          except as noted on Schedule 2 attached hereto, Schedule 9.2 to the
Credit Agreement contains a complete and accurate list of (i) each chief
executive office and principal place of business of each Credit Party and each
of their respective Subsidiaries and (ii) all addresses (including warehouses)
at which any of the Collateral is located and/or books and records of any Credit
Party regarding any of the Collateral are kept, and Schedule 2 specifically
notes any changes in the names under which Credit Parties and each of their
respective Subsidiaries conduct business;

c)          except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of (i) any federal or state tax liens having been filed against the
Credit Parties or any Collateral, or (ii) any failure of any Credit Party to
make required payments of withholding or other tax obligations of such Credit
Party during the accounting period to which the attached statements pertain or
any subsequent period;

d)          except as noted on Schedule 4 attached hereto or Schedule 3.6 to the
Credit Agreement, the undersigned has no knowledge of (i) any current, pending
or threatened litigation against the Credit Parties which would reasonably be
expected to have a Material Adverse Effect with respect to Borrowers or any
other Credit Party or which in any manner calls into question the validity or
enforceability of any Financing Document or (ii) any default by the Credit
Parties under any Material Contract to which such Credit Party is a party;
provided, however, that the information required pursuant to this clause (d)
shall be deemed to have been delivered if the Credit Parties deliver to Lender
that certain litigation letter or disclosure statement delivered to Borrower
Representative’s independent public accountants on a quarterly basis at
substantially the same time such letter or disclosure statement is delivered to
Borrower Representatives independent public accountants;

e)          [except as noted on Schedule 5 attached hereto, no Credit Party has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Lender
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Lender on Schedule 3.19 to the
Credit Agreement or any Schedule 5 to any previous Compliance Certificate
delivered by the Borrower Representative to Lender;] [To be included in the
Compliance Certificate provided at the end of each Fiscal Quarter only]

 

--------------------------------------------------------------------------------

 

f)          except as noted on Schedule 6 attached hereto and except in the
ordinary course of business, no Credit Party has acquired, since the Closing
Date, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Lender on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Lender;

g)          [except as noted on Schedule 7 attached hereto, no Credit Party is
aware of any commercial tort claim that has not previously been reported to
Lender on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Lender; and] [To be included in the Compliance
Certificate provided at the end of each Fiscal Quarter only]

h)          Borrowers are in compliance with the covenants contained in Article
6 of the Credit Agreement, as demonstrated by the calculation of such covenants
as set forth in the attached worksheets [see attached worksheets], and such
calculations and the certifications contained therein are true, correct and
complete;

The foregoing certifications and computations are made as of______________,
20____ (end of month) and as of____________, 20_____

 

 

Sincerely,

 

ALPHATEC HOLDINGS, INC., as

 

Borrower Representative

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Worksheet for Calculation of EBITDA

EBITDA for the applicable Defined Period is calculated as follows:

 

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers

 

$

 

 

 

 

 

 

Plus:

Any provision for (or minus any benefit from) income and franchise

 

 

 

 

taxes deducted in the determination of net income for the Defined Period

 

$

 

 

 

 

 

 

Plus:

Interest expense, net of interest income, deducted in the determination of

 

 

 

 

net income for the Defined Period

 

$

 

 

 

 

 

 

Plus:

Stock-based compensation expense

 

$

 

 

 

 

 

 

Plus:

Amortization and depreciation deducted in the determination of net income for
the Defined Period (including impairment charges to

 

 

 

 

goodwill and write downs of intangible assets)

 

$

 

 

 

 

 

 

Plus:

Non-recurring expenses approved by Agent (including transaction

 

 

 

 

expenses and restructuring charges related to acquisitions)

 

$

 

 

 

 

 

 

Plus:

Any effect for (or minus any benefit from) foreign currency deducted in

 

 

 

 

the determination of net income for the Defined Period

 

$

 

 

 

 

 

 

EBITDA for the Defined Period:

 

$

 

 

US_ACTIVE-143086127

--------------------------------------------------------------------------------

 

Worksheet for Calculation of Fixed Charges

Fixed Charges for the applicable Defined Period is calculated as follows:

 

Interest expense ($______), net of interest income ($______), interest paid in
kind ($______) and amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Financing Documents and included
in interest expense ($______), included in the determination of net income of
Borrowers and their Consolidated Subsidiaries for the Defined Period (“Total
Interest Expense”)

 

$

 

 

 

 

 

 

Plus:

Any provision for (or minus any benefit from) income or franchise taxes

 

 

 

 

included in the determination of net income for the Defined Period *

 

$

 

 

 

 

 

 

Plus:

Payments of principal and interest for the Defined Period with respect to all
Debt (including the portion of scheduled payments under capital leases allocable
to principal and excluding scheduled repayments of Revolving Loans and other
Debt subject to reborrowing to the extent not accompanied by a concurrent and
permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment)

 

$

 

 

 

 

 

 

 

 

 

 

 

Plus:

Permitted Distributions

 

$

 

 

 

 

 

 

Plus:

Fixed Charges for the applicable Defined Period:

 

$

 

 

Worksheet for Calculation of Operating Cash Flow

Operating Cash Flow for the applicable Defined Period is calculated as follows:

 

EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)

 

$

 

 

 

 

 

 

Minus:

Unfinanced capital expenditures for the Defined Period

 

$

 

 

 

 

 

 

Minus:

To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the Defined Period, as long term assets, other than amounts capitalized
during the Defined Period as capital expenditures for property, plant and
equipment or similar fixed asset accounts

 

$

 

 

 

 

 

 

Operating Cash Flow for the Defined Period:

 

$

 

 

Covenant Compliance:

(To be included in the Compliance Certificate for each month ending after April
30, 2020.)

 

Fixed Charge Coverage Ratio for the Defined Period

 

 

      to 1.0

 

 

 

 

 

Minimum Fixed Charge Coverage Ratio for the Defined Period

 

 

[***] to 1.0

 

 

 

 

 

In Compliance

 

 

Yes / No

 

 

 

 

 

Operating Cash Flow for the Defined Period:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Worksheet for Calculation of Liquidity

(To be included in the Compliance Certificate for each month ending prior to
March 31, 2020.)

 

Balance Sheet Cash

 

$

 

 

 

 

 

 

Plus:

Revolving Loan Availability

 

$

 

 

 

 

$

 

Liquidity

 

 

 

 

 

Covenant Compliance:

 

Liquidity

 

 

> $[***]

 

 

 

 

 

In Compliance

 

 

Yes / No

 

US_ACTIVE-143086127

--------------------------------------------------------------------------------

 

 

Exhibit C to Credit Agreement

PAYMENT NOTIFICATION

 

This Payment Notification is given by                               , a
Responsible Officer of Alphatec Holdings, Inc., a Delaware corporation (the
“Borrower Representative”), pursuant to that certain Credit, Security and
Guaranty Agreement, dated as of [          ], 2018, by and among the Borrower
Representative, Alphatec Spine, Inc., a California corporation, and SafeOp
Surgical, Inc., a Delaware corporation, and any additional Borrower that may
hereafter be added thereto (each, a “Borrower”, and collectively, “Borrowers”),
and Squadron Medical Finance Solutions, LLC, a Delaware limited liability
company, as Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

Please be advised that funds in the amount of $                     will be wire
transferred to Lender on             , 20       . Such funds shall constitute
[an optional] [a mandatory] prepayment of the Term Loans, with such prepayments
to be applied in the manner specified in Section 2.1(c). [Such mandatory
prepayment is being made pursuant to Section                of the Credit
Agreement.]

Note: Funds must be received in the Payment Account by no later than 12:00 noon
Eastern time for same day application

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this        day of             , 20      .

 

 

Sincerely,

ALPHATEC HOLDINGS, INC.,

as Borrower Representative

 

 

By:

Name:

Title:

 

 

 

US_ACTIVE-143086127

--------------------------------------------------------------------------------

 

Exhibit B

Structure Medical Inventory Financing Agreement

(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLC 3903132.5

\\DC -039759/000002 12787061 v6

--------------------------------------------------------------------------------

 

Execution Version

INVENTORY FINANCING AGREEMENT

THIS INVENTORY FINANCING AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of November 6, 2018 is
between Structure Medical, LLC, a Florida limited liability company (together
with its successors and assigns, if any, “Lender”) and Alphatec Spine, Inc., a
California corporation (“Borrower”).

RECITALS

A.          Lender is a manufacturer of medical devices, implants and other
orthopedic medical products.

B.          Borrower has contracted with Lender to manufacture certain
orthopedic medical products or components thereof for sale in its business
(“Inventory”).

C.          Lender has agreed to finance the purchase of the Inventory in
accordance with the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:

1.          FINANCING.

(a)          Financing. Subject to the terms and conditions hereof, Lender shall
finance Inventory purchased by Borrower from Lender from time to time during the
term of this Agreement in an amount not to exceed $3,000,000. The amount of
Inventory purchased from Lender which remains unpaid 60 days after the date of
shipment shall constitute a loan hereunder (“Loan”). Except as provided in
Section 1(h) or Section 8(b), the unpaid principal balance of the Loan shall
accrue interest at the LIBOR Rate (as defined herein) plus 8% (the “Interest
Rate”), provided, however, that in no event shall the Interest Rate be lower
than 10% per annum or greater than 13% per annum. The Interest Rate shall adjust
on the first day of each month during the term of this Agreement. The unpaid
principal balance of the Loan plus all accrued but unpaid interest and Costs (as
defined herein) shall be due and payable on November 6, 2023 (the “Maturity
Date”). The principal balance of the Loan and interest accruing thereon shall be
evidenced by a term note, executed by Borrower in favor of Lender in the form on
Exhibit A attached hereto, the terms of which are incorporated herein by
reference, (the “Note”). As used herein, “LIBOR Rate” means the one month LIBOR
as reported in The Wall Street Journal as of any date of determination. The
LIBOR Rate shall be determined as of the first Business Day of each month during
the term of this Agreement and shall be the rate which is in effect for such
month; provided, however that the LIBOR Rate for the period commencing on the
day of the month in which the Loan is first made under this Agreement and ending
on the last day of such month, shall be the LIBOR Rate as of the date of such
Loan.

(b)          Payments. Borrower shall pay all amounts under the Note and in this
Agreement without notice or demand and without abatement, set-off, deferment,
reduction, counterclaim, recoupment or deduction of any amount whatsoever for
any reason as follows:

(i)          Interest Payments. Borrower promises to pay to the order of Lender
accrued and unpaid interest of the Loan monthly in arrears on the 15th day of
the month following the last day of the month in which interest is calculated
during the term of this Loan.

(ii)          Principal Payment. Borrower promises to pay to the order of Lender
the unpaid principal amount of the Loan plus all accrued and unpaid interest
thereon on the Maturity Date.

 

 

US_ACTIVE-143086127

--------------------------------------------------------------------------------

 

(c)          Optional and Mandatory Prepayment. The Loan may be prepaid in whole
or in part, in each case without premium or penalty upon written notice to
Lender. In the event the loan under the Squadron Credit Agreement (as defined
herein) is prepaid in whole, the Loan shall be subject to mandatory prepayment.
No amount of the Loan once repaid may be reborrowed.

(d)          Costs. Borrower shall be responsible for the payment of all fees,
charges, costs and expenses (including, but not limited to reasonable attorneys’
fees) incurred by Lender at any time in connection with the enforcement of this
Agreement, the Note and the other Debt Documents (as defined below) (the
“Costs”). Borrower shall pay all Costs promptly after receipt of a written
statement from Lender.

(e)          Method of Payment. All scheduled payments to Lender hereunder and
under the Note shall be made by Automated Clearing House (ACH) debit to the bank
account of Borrower or by means of any other electronic payment method approved
by Lender which automatically deducts the payment from Borrower’s bank account
on or prior to the due date of each payment.

(f)          Revival. To the extent that Lender receives any payment on account
of the Obligations and any such payment(s) and/or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside, subordinated and/or required to be repaid to a trustee, receiver or any
other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then, to the extent of such payment(s) or proceeds received,
the Obligations or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment(s) and/or proceeds had not
been received by Lender and applied on account of the Obligations shall be
deemed to continue in full force and effect.

(g)          Usury. The provisions of this Section 1(g) shall govern and control
over any irreconcilably inconsistent provision contained in this Agreement, the
Note or in any Debt Document. Lender shall not be entitled to receive, collect,
or apply as interest hereon (for purposes of this Section 1(g), the word
“interest” shall be deemed to include any sums treated as interest under
applicable law governing matters of usury and unlawful interest), any amount in
excess of the Highest Lawful Rate and, in the event Lender ever receives,
collects, or applies as interest any such excess, such amount which would be
excessive interest shall be deemed a partial prepayment of principal and shall
be treated hereunder as such; and, if the principal of this Agreement is paid in
full, any remaining excess shall forthwith be paid to Borrower. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Highest Lawful Rate, Borrower and Lender shall, to the maximum
extent permitted under applicable law: (i) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) spread the total amount
of interest throughout the entire contemplated term of this Agreement, provided,
that if this Agreement is paid and performed in full prior to the end of the
full contemplated term hereof, and if the interest received for the actual
period of existence hereof exceeds the Highest Lawful Rate, Lender shall refund
to Borrower the amount of such excess.

(h)          LIBOR. In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation of application thereof, shall at any time after the date hereof,
in the reasonable opinion of Lender, make it unlawful for Lender to maintain the
Loan bearing interest based upon the LIBOR Rate or to continue such maintaining,
or to determine or charge interest rates at the LIBOR Rate, Lender shall give
notice of such changed circumstances to Borrower, and thereafter the Loan shall
accrue interest at the Base Rate (as defined herein) plus 8%; provided, however,
that in no event shall the Loan accrue interest at a rate lower than 10% per
annum or greater than 13% per annum. As used herein, Base Rate means the per
annum rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate; provided, however, that Lender may,
upon prior written notice to Borrower, choose a reasonably comparable index or
source to use as the basis for the Base Rate.

2.          SECURITY INTEREST. Lender acknowledges and agrees that it shall not
have a security interest in the Inventory, all goods and general intangibles
relating to, arising from or embedded in the Inventory, all cash and non-cash
proceeds (including insurance provisions) or accounts or accounts receivable
derived therefrom, all products and

- 2 -

--------------------------------------------------------------------------------

 

proceeds thereof and all additions and accessions thereto, substitutions
therefor and replacements thereof pursuant to the terms of this Agreement or by
operation of law; provided, however, that this Agreement shall not affect the
security interest in the Inventory, all goods and general intangibles relating
to, arising from or embedded in the Inventory, all cash and non- cash proceeds
(including insurance provisions) or accounts or accounts receivable derived
therefrom, all products and proceeds thereof and all additions and accessions
thereto, substitutions therefor and replacements thereof which Borrower has
granted to Squadron Medical Finance Solutions LLC (“Squadron”) pursuant to the
Credit, Security and Guaranty Agreement dated as the date hereof as the same may
be amended, supplemented, restated or otherwise modified from time to time among
Squadron, Alphatec Holdings, Inc. (“Holdings”), Borrower and SafeOp Surgical,
Inc. (“SafeOp”) (the “Squadron Credit Agreement”).

3.          REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER. Borrower
represents, warrants and covenants on the date of this Agreement (the “Closing
Date”) that the following statements are true and correct (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Loan):

(a)          Organization. Borrower’s exact legal name is as set forth in the
preamble of this Agreement and Borrower is, and will remain, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization. Borrower has, and will maintain, its chief executive office at the
location specified on the signature page to this Agreement, and is, and will
remain, duly qualified and licensed as a foreign corporation in any state in
which the failure to be so qualified and licensed would result in a Material
Adverse Effect;

(b)          Authority. Borrower has all necessary corporate power and capacity
to enter into, and to perform its obligations under the Debt Documents;

(c)          Execution and Delivery. This Agreement and the other Debt Documents
have been duly authorized, executed and delivered by Borrower and constitute
legal, valid and binding agreements enforceable in accordance with their terms,
except to the extent that the enforcement of remedies may be limited by or
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium and other laws relating to or affecting
creditors' rights, to the application of equitable principles and to the
exercise of judicial discretion in appropriate cases;

(d)          No Consent. No approval, consent or withholding of objections is
required from, and no notice is required to be given to, any governmental
authority or instrumentality, or any other person or entity, with respect to the
entry into, or performance by Borrower of any of the Debt Documents, except any
already obtained or given;

(e)          No Violation. The entry into, and performance by, Borrower of the
Debt Documents will not (i) violate any of the Organizational Documents of
Borrower or any judgment, order, law or regulation applicable to Borrower, or
(ii) result in any breach of or constitute a default under any material contract
or agreement to which Borrower is a party, or result in the creation of any
lien, claim or encumbrance on any of Borrower’s property pursuant to any
indenture, mortgage, deed of trust, bank loan, credit agreement, or other
agreement or instrument to which Borrower is a party;

(f)          Litigation. There are no suits or proceedings pending or, to the
best of Borrower’s knowledge, threatened in any court or before any Governmental
Authority against or affecting Borrower which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect on Borrower;

(g)          Financial Statements. All financial statements delivered to Lender
in connection with the Obligations have been prepared in accordance with
generally accepted accounting principles, and since the date of the most recent
financial statements, there has been no material adverse change in Borrower’s
financial condition.

(h)          Licenses and Permits. Borrower is in compliance with and has
procured and is now in possession of, all licenses and permits required by any
applicable federal, state, provincial or local law or regulation for the
operation of its business in each jurisdiction wherein it is now conducting. In
connection with the development, testing, manufacture, marketing or sale of any
products, Borrower has complied and shall comply in all material respects with
all Required Permits issued by any Governmental Authority (including the FDA)
with respect to such development,

- 3 -

--------------------------------------------------------------------------------

 

testing, manufacture, marketing or sales of such products by Borrower as such
activities are at any such time being conducted by Borrower, including the
timely filing (after giving effect to any extension duly obtained) of all
material notifications, reports, submissions, Required Permit renewals, cost
reports and other reports of every kind whatsoever required by laws (which
reports shall be accurate and complete in all material respects and not
misleading in any material respect and shall not remain open or unsettled) and
shall operate in a manner such that the Required Permits remain in full force
and effect;

(i)          Products. (i) Borrower has good, marketable and indefeasible title
to its products and has not made any prior sale, pledge, encumbrance, assignment
or other disposition of any of products (except for sales in the ordinary course
of business); (ii) the products are and shall remain free from all encumbrances
and rights of setoff of any kind except the Liens in favor of (x) Squadron
pursuant to the Squadron Credit Agreement and (y) MidCap Funding IV Trust
(together with its successors and assigns “MidCap”) pursuant to the Amended and
Restated Credit, Security and Guaranty Agreement dated as of August 30, 2013, as
amended from time to time, among MidCap, other lender parties thereto, Holdings,
Borrower and SafeOp (the “MidCap Credit Agreement”); (iii) the products are and
shall be maintained in good repair at all times and Borrower shall immediately
notify Lender of any event causing a material loss or decline in the value of
the products, whether or not covered by insurance, and the amount of such loss
or depreciation; (iv) Borrower shall only use or permit its products to be used
in accordance with all Governmental Authority; (v) if any products are sold,
lost, destroyed, damaged or taken by condemnation, Borrower shall provide
replacement products of like kind and quality promptly upon such event; and (vi)
any products consisting of disposable medical products shall be promptly
replaced.

(j)          Collateral. The Collateral is and shall remain free from all
encumbrances and rights of setoff of any kind except for (i) the Lien in favor
of Squadron, as agent or the lenders under the Squadron Credit Agreement and
(ii) any other Lien in favor of MidCap, as agent or the lenders under the MidCap
Credit Agreement.

(k)          Compliance with Laws. Borrower (i) is in compliance in all material
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, including the Specified Laws and (ii) has obtained all
Required Permits, or has contracted with third parties holding Required Permits,
necessary for compliance with all laws, including the Specified Laws, and all
such Required Permits are current and each holder of such Required Permits is in
material compliance with the terms and conditions of all such Required Permits.

(l)          Taxes. Borrower shall report and pay promptly when due all taxes,
license fees, assessments and public and private charges levied or assessed on
any of its assets, on its use, operation, purchase, ownership, delivery or
possession thereof, or on this Agreement or any of the other Debt Documents (or
any receipts hereunder and thereunder), by any Governmental Authority during or
related to the term of this Agreement, or to any other period during which
Borrower had use or possession of its assets, including, without limitation, all
license and registration fees, and all sales, use, personal property, excise,
gross receipts, franchise, stamp or other taxes, imposts, duties and charges,
together with any penalties, fines or interest thereon (collectively “Taxes”).

(m)          Solvency. Borrower is, and after taking into effect the Loan
contemplated by this Agreement will be, Solvent.

4.          INSURANCE.

(a)          Risk of Loss. Borrower shall at all times bear the entire risk of
any loss, theft, damage to, or destruction of, any of its assets from any cause
whatsoever.

(b)          Insurance. Borrower agrees to take all such action as may be
necessary to obtain and maintain (i) property insurance on its assets for the
replacement cost thereof and for the duration of this Agreement, (ii) liability
insurance for bodily injury or death and property damage in a minimum amount as
is appropriate for a company operating in a line of business similar to the
Company.

- 4 -

--------------------------------------------------------------------------------

 

5.          REPORTS.

(a)          Material Changes. Borrower shall promptly notify Lender (i) at
least 30 days prior to any change in the name of Borrower, (ii) at least 60 days
prior to any change in the state of its incorporation, organization or
registration, (iii) at least 30 days prior to any relocation of its chief
executive offices, (iv) immediately upon any material portion of the assets
being lost, stolen, missing, destroyed, materially damaged or worn out, or (v)
immediately upon Borrower becoming aware of any lien, claim or encumbrance other
than liens in favor of Squadron attaching to or being made against a material
portion of any of its assets.

(b)          Financial Statements. Borrower will deliver to Lender Borrower’s
financial statements, in accordance with the provisions set forth in Section 4.1
of the Squadron Credit Agreement.

(c)          Notice of Certain Remedial Actions. Promptly upon the occurrence
thereof, Borrower shall provide Lender of written notice describing in
reasonable detail any investigation by any Governmental Authority or any
litigation commenced, pending or threatened in writing against Borrower that (1)
alleges the violation of, and seeks remedies or threatens enforcement action in
connection with, the FDCA, or any law, regulation, or order administered by the
FDA or equivalent agency and, with respect to investigations (but not
litigation), would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, or (2) seeks to suspend or revoke any
material Required Permits or materially change the market classification of any
product or initiate a material Recall.

(d)          Notice of Change in Bank Account. Borrower shall notify Lender
within 45 days of any change in or closing of the bank account of Borrower which
could affect its ability to make its Note payments by ACH pursuant to Section
1(e) hereof. Lender will not object to a change in bank account to a commercial
bank or savings bank or savings and loan association each having membership
either in the FDIC or the deposits of which are insured by the FDIC.

6.          FURTHER ASSURANCES.

(a)          Indemnification. Borrower shall indemnify and save Lender and its
affiliates and all of Lender’s and such affiliates’ respective members,
managers, directors, shareholders, officers, employees, agents, predecessors,
attorneys-in-fact, lawyers, successors and assigns (each an “Indemnitee”),
harmless from and against all claims, reasonable costs and expenses (including
legal fees), demands, suits, damages and liabilities of any kind and nature
whatsoever, including without limitation personal injury, death and property
damage claims arising in tort or otherwise, under any legal theory including but
not limited to strict liability (including claims involving or alleging
environmental damage, criminal acts, hijacking, acts of terrorism or similar
acts, product liability or strict or absolute liability in tort, latent and
other defects (whether or not discoverable), or for patent, trademark or
copyright infringement, collectively, “Claims”), that may be imposed on,
incurred by or asserted against any Indemnitee whether or not such Indemnitee
shall also be indemnified as to any such Claim by any other Person in any way
relating to, arising out of or in connection with (i) the Debt Documents,
including, without limitation, the execution, delivery, breach (including any
Event of Default), enforcement, performance or administration of the Debt
Documents and (ii) the Inventory, including, without limitation, the perfection,
maintenance, protection or realization upon the Inventory or any other security
for the Obligations, and the manufacture, inspection, purchase, acceptance,
rejection, ownership, management, delivery, lease, sublease, possession, use,
operation, maintenance, condition, registration or re-registration, sale,
removal, repossession, storage or other disposition of the Inventory or any part
thereof or any accident in connection therewith; provided, however that Borrower
shall have no such indemnification obligation to the extent that any Claim has
found by a court of competent jurisdiction in a final nonappelable judgment to
have arisen or resulted from the gross negligence or willful misconduct of the
Indemnitee.

- 5 -

--------------------------------------------------------------------------------

 

7.          CONDITION TO BORROWING. The obligations of Lender to make the Loan
shall be subject to the satisfaction (as determined by Lender) of the following
conditions precedent:

(a)          Debt Documents. Lender shall have received a fully executed
original of each of the following documents which shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to Lender:

(i)          this Agreement;

(ii)         the Note; and

(iii)        such other agreements as Lender may require.

(b)          Corporate or Other Action. All corporate (or other) action
necessary for the valid execution, delivery and performance by Borrower of this
Agreement and the other Debt Documents shall have been duly and effectively
taken, and evidence thereof satisfactory to Lender, certified by an officer of
Borrower shall have been provided to Lender.

(c)          No Litigation. There is no action, suit, or proceeding pending or,
to the knowledge of Borrower, threatened against or affecting, Borrower or its
assets before any court or arbitrator or any Governmental Authority which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

(d)          Consents and Approvals. Lender shall have received evidence that
all material governmental and third-party approvals necessary or advisable in
connection with the Loan contemplated hereby and the continuing operations of
Borrower shall have been obtained (or, to the extent consented to in writing by
Lender, waived) and shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
materially adverse conditions on Borrower taken as a whole or the Loan.

9.          DEFAULT AND REMEDIES.

(a)          Events of Default. Borrower shall be in default under this
Agreement and each of the other Debt Documents upon the occurrence of any of the
following (an “Event of Default”):

(i)          Borrower fails to pay within 5 days after its due date any
installment of interest or other amounts due under any Note or other Debt
Documents;

(ii)         Borrower fails to pay the outstanding principal and all accrued
interest or other amounts due on the Maturity Date;

(iii)        Borrower breaches any of its covenants or obligations under any of
the Debt Documents and the breach of such covenant or obligation is not cured to
the satisfaction of Lender within 15 days of the earlier to occur of (A) notice
of such breach to Borrower from Lender or (B) Borrower’s knowledge of such
breach;

(iv)        Any warranty, representation or statement made by Borrower in any of
the Debt Documents or otherwise in connection with any of the Obligations shall
be false or misleading in any material respect when made;

(v)         A material portion of its assets is subjected to attachment,
execution, levy, seizure or confiscation in any legal proceeding or otherwise,
or if any legal or administrative proceeding is commenced against Borrower or a
material portion of its assets, which in the good faith judgment of Lender
subjects such assets to a material risk of attachment, execution, levy, seizure
or confiscation and no bond is posted or protective order obtained to negate
such risk;

(vi)       An event of default has occurred and is continuing under the Squadron
Credit Agreement;

- 6 -

--------------------------------------------------------------------------------

 

(vii)     Borrower dissolves, terminates its existence, becomes insolvent,
ceases to do business as a going concern, is merged out of existence,
consolidates, sells substantially all its assets or a change occurs in the
controlling ownership of Borrower;

(viii)    A receiver, custodian or trustee is appointed for all or of any part
of the property of Borrower, Borrower makes any assignment for the benefit of
creditors or Borrower by any act or omission shall indicate its consent to,
approval of or acquiescence in any such appointment of a custodian, receiver or
trustee;

(ix)      Borrower files a petition under any bankruptcy, insolvency or similar
law, in the event an involuntary petition is filed against Borrower and such
petition is not dismissed or stayed within 45 days or Borrower by any act or
omission shall indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding, order for relief;

(x)       Borrower defaults under (A) any other obligations for borrowed money
or (B) any obligations for the deferred purchase price of property or payments
due under any lease agreement, in each case having an individual principal
amount in excess of $500,000 or having an aggregate principal amount in excess
of $500,000, and any such default under (A) or (B) results in the right by the
other party to the agreement to either accelerate the obligations thereunder or
enforce its rights and remedies thereunder in accordance with the terms and
provisions thereof; or

(xi)      There occurs an event or circumstance that would reasonably be
expected to have a Material Adverse Effect on Borrower.

(b)          Acceleration; Default Interest Rate. Upon the occurrence of any
Event of Default, Lender, at its option, may declare any or all of the
Obligations to be immediately due and payable, without demand or notice to
Borrower and any shipments of Inventory from Lender to Borrower shall
immediately cease. The accelerated Obligations shall bear interest from the
occurrence of the Event of Default (both before and after any judgment) until
paid in full at the lower of (i) a rate that is five percent (5.0%) per annum in
excess of the rate otherwise payable under this Agreement, or (ii) the maximum
rate not prohibited by applicable law (the “Default Rate”). The application of
such Default Rate shall not be interpreted or deemed to extend any cure period
set forth herein, cure any default or otherwise limit Lender’s right or remedies
hereunder. Notwithstanding anything to the contrary contained herein, in no
event shall this Agreement require the payment or permit the collection of
amounts in excess of the maximum permitted by applicable law.

(c)          Remedies. After default, Lender shall have all of the rights and
remedies of a creditor under the applicable law.

(d)          Attorneys’ Fees. Borrower agrees to pay all reasonable attorneys’
fees and other costs incurred by Lender in connection with the enforcement,
assertion, defense or preservation of Lender’s rights and remedies under this
Agreement, or if prohibited by law, such lesser sum as may be permitted.
Borrower further agrees that such fees and costs shall constitute Obligations.

(e)          Non-Exclusive Remedies. Lender’s rights and remedies under this
Agreement or otherwise arising are cumulative and nonexclusive of any other
rights and remedies that Lender may have under any other agreement or at law or
in equity and may be exercised individually or concurrently, any or all thereof
may be exercised instead of or in addition to each other or any remedies at law,
in equity, or under statute. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege under this Agreement shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege preclude any other or further exercise of that or any other
right, power or privilege. LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER
SIGNED BY BORROWER UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY
LENDER. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.

- 7 -

--------------------------------------------------------------------------------

 

10.          MISCELLANEOUS.

(a)          This Agreement, the Note and/or any of the other Debt Documents may
be assigned, in whole or in part, by Lender without notice to Borrower, and
Borrower hereby waives and agrees not to assert against any such assignee, or
assignee’s assigns, any defense, set-off, recoupment, claim or counterclaim
which Borrower has or may at any time have against Lender for any reason
whatsoever. Borrower agrees that if Borrower receives written notice of an
assignment from Lender, Borrower will pay all amounts payable under any assigned
Debt Documents to such assignee or as instructed by Lender. Borrower also agrees
to confirm in writing receipt of the notice of assignment as may be reasonably
requested by Lender or assignee.

(b)          All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth on the signature page hereto or to such other address as
any party may give to the other for such purpose in accordance with this
section.

(c)          Time is of the essence of this Agreement. This Agreement shall be
binding, jointly and severally, upon all parties described as the “Borrower” and
their respective heirs, executors, representatives, successors and assigns, and
shall inure to the benefit of Lender, its successors and assigns; provided,
however, that Borrower may not assign this Agreement in whole or in part without
Lender’s prior written consent.

(d)          If any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Agreement.

(e)          No modification, amendment or waiver of, or consent to any
departure by Borrower from, any provision of this Agreement will be effective
unless made in a writing signed by Lender, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on Borrower will entitle Borrower to any other or further
notice or demand in the same, similar or other circumstance.

(f)          This Agreement constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and supersede all prior
understandings (whether written, verbal or implied) with respect to such subject
matter. THIS AGREEMENT SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF
CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section headings
contained in this Agreement have been included for convenience only, and shall
not affect the construction or interpretation of this Agreement.

(g)          In this Agreement, unless Lender and Borrower otherwise agree in
writing, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; references to statutes are to be
construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement. Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose. Unless otherwise specified in this
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP. If this Agreement is
executed by more than one Borrower, the obligations of such persons or entities
will be joint and several.

(h)          This Agreement shall continue in full force and effect until all of
the Obligations has been indefeasibly paid in full to Lender or its assignee.
This Agreement shall automatically be reinstated if Lender is ever required to
return or restore the payment of all or any portion of the Obligations (all as
though such payment had never been made).

- 8 -

--------------------------------------------------------------------------------

 

(i)          BORROWER AND LENDER HEREBY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF,
DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY OF THE DEBT DOCUMENTS, ANY DEALINGS
BETWEEN BORROWER AND LENDER RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN BORROWER AND LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS IRREVOCABLE MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS OR ANY OTHER DOCUMENTS RELATING TO
THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT OF ANY LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(j)          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE. BORROWER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK AND THE STATE OF
NEW YORK TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY
DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION HEREWITH AND WITH THE DEBT
DOCUMENTS (COLLECTIVELY, THE “PROCEEDINGS”), AND BORROWER FURTHER IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT
(EVEN IF REMOVAL IS SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). BORROWER
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE
ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE
ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT
OR ITS PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY
SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE
GROUNDS OF VENUE OR FORUM NON- CONVENIENS OR OTHERWISE. BORROWER ACKNOWLEDGES
THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE
COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO LENDER WHICH COULD NOT
ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH, BORROWER AGREES
THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH LENDER MAY BE ENTITLED AT LAW
OR IN EQUITY, LENDER WILL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT
THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE
PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.

(k)          Lender and Borrower hereby agree that MidCap is an intended and
express third party beneficiary of Section 2 of this Agreement and shall have
the right, exercisable in its sole discretion, to enforce the terms and
conditions of this Agreement against Lender and/or Borrower, as applicable, or
prevent the breach thereof, or to exercise any other right, or seek any other
remedy, which may be available to it as a third-party beneficiary of Section 2
of this Agreement. In addition, Lender and Borrower shall not agree to any
changes, modifications or amendments to Section 2 of this Agreement (or
otherwise, if the effect would be to modify the provisions of Section 2),
without the prior written consent of MidCap.

(l)          This Agreement and any amendments, waivers, consents or supplements
hereto in connection herewith may be executed in any number of counterparts and
by different parties hereto in separate counterparts, all of which taken
together shall constitute one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Agreement or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.

- 9 -

--------------------------------------------------------------------------------

 

 

11.          DEFINITIONS. Capitalized terms used and not otherwise defined
herein shall have the following meanings:

“Applicable Margin” means eight percent (8.00%).“Base Rate” has the meaning
specified in Section 1(h).

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York City are authorized by law to close.

“Claims” has the meaning in Section 6.

“Closing Date” has the meaning specified in Section 3.

“Correction” means repair, modification, adjustment, relabeling, or destruction
of Inventory without its physical removal to some other location; or any plan in
response to a notice of violation or deficiency from any Governmental Authority,
such as, without limitation, FDA 483 inspection reports, FDA warning letters,
and any plans to implement, monitor and audit ongoing compliance with plans of
correction.

“Costs” has the meaning specified in Section 1(d).

“Debt Documents” means, this Agreement, the Exhibit hereto, the Note and any
other documents evidencing or given in connection with any of the Obligations.

“Default Rate” has the meaning specified in Section 8(b).

“Device Approval” means, with respect to any Inventory in a particular country
or legal jurisdiction, all approvals, licenses, registrations or authorization
of any Governmental Authority, necessary for the manufacture, use, storage,
import, transport and sale of the Inventory in such country or

legal jurisdiction, including without limitation, CE marking,      510(k) and
premarket notification or premarket approval (a “PMA”) application, as such
terms are defined in the FDCA.

“Event of Default” has the meaning specified in Section 8(a).

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

“FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

“Good Manufacturing Practice” means current good manufacturing practices, as set
forth in the Quality System Regulation, 21 C.F.R. Part 820 and the international
quality system standards for medical devices as issued by the International
Organization for Standardization (ISO) (ISO13485:2003 and ISO13488: 1996).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether foreign, state,
regional, local, municipal, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, regulatory body, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any court or arbitrator.

“Highest Lawful Rate” means the maximum rate of interest which Lender is allowed
to contract for, charge, take, reserve or receive under applicable law after
taking into account, to the extent required by applicable law, any and all
relevant payments or charges hereunder.

“Holdings” has the meaning specified in Section 2.

- 10 -

--------------------------------------------------------------------------------

 

“Indemnitee” has the meaning specified in Section 6.

“Interest Rate” has the meaning specified in Section 1(a).

“Inventory” means goods which (A) are held by the Borrower for sale or (B)
consist of raw materials, work in process or materials used or consumed in its
business.

“LIBOR Rate” has the meaning specified in Section 1(a).

“Lien” means with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, assignment, encumbrance, lien (statutory or other), charge,
preference, priority or other security interest or similar preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity related preferences) including, without limitation, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a capital lease, or any financing
lease having substantially the same economic effect as any of the foregoing.

“Loan” has the meaning specified in Section 1(a).

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
Inventory which involves a minor violation that would not be subject to legal
action by any Governmental Authority or which involves no violation, including
but not limited to normal stock rotation practices, routine equipment
adjustments and repairs.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on:

(a)          the business, operations, properties, prospects, condition
(financial or otherwise), assets and income of Borrower;

(b)          the ability of Borrower to pay or perform any Obligation under any
of the Debt Documents; or

(c)          (i) the validity, binding effect or enforceability of this
Agreement or any of the Debt Documents or (ii) the rights, remedies or benefits
available to Lender under this Agreement or the Debt Documents taken as a whole.

“Maturity Date” has the meaning specified in Section 1(a).

“MidCap” has the meaning specified in Section 3(i).

“MidCap Credit Agreement” has the meaning specified in Section 3(i).

“Note” has the meaning specified in Section 1(a).

“Notice” has the meaning specified in Section 9(b).

“Obligations” means, collectively, debts, obligations and liabilities of any
kind whatsoever of Borrower to Lender, now existing or arising in the future,
including but not limited to the payment and performance of the Note, the Debt
Documents, and any renewals, extensions and modifications of such debts,
obligations and liabilities.

“Organizational Documents” means as applicable, a Person’s articles of
incorporation, by-laws, certificate of good standing, operating agreement,
shareholders’ agreement, certificate of partnership, certificate of limited
partnership, partnership agreement, articles of organization, or similar
documents or agreements governing its management and the rights, duties and
privileges of its equity owners.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
entity, party or government (whether national, federal, state, county,

- 11 -

--------------------------------------------------------------------------------

 

city, municipal or otherwise, including without limitation any instrumentality,
division, agency, body or department thereof).

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action.

“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling or destruction.

“Required Permit” means a permit issued or required under laws applicable to the
business of Borrower or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under laws applicable
to the business of Borrower, including without limitation any Device Approval
(including without limitation, at any point in time, all licenses, approvals and
permits issued by the FDA or any other applicable Governmental Authority
necessary for the testing, manufacture, marketing or sale of any products by
Borrower as such activities are being conducted by such Person with respect to
such products at such time).

“Solvent” means with respect to any Person as of a particular date, (i) such
Person is able to pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (ii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value of the assets of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the aggregate fair
saleable value (i.e., the amount that may be realized within a reasonable time,
considered to be six months to one year, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the assets in question within such period by a capable and diligent
businessman from an interested buyer who is willing to purchase under ordinary
selling conditions) of the assets of such Person will exceed its debts and other
liabilities (including contingent, subordinated, unmatured and unliquidated
debts and liabilities). For purposes of this definition, “debt” means any
liability on a claim, and “claim” means (i) a right to payment or (ii) a right
to an equitable remedy for breach of performance, if in light of all of the
facts and circumstances existing at such time, such right can reasonably be
expected to give rise to an actual or matured liability.

“Specified Laws” means all applicable laws relating to the operation of private
label and other medical device product distributions, and the possession,
control, warehousing, marketing, sale and distribution of medical devices,
including without limitation, Good Manufacturing Practices, the Occupational
Health and Safety Act (29 U.S.C. § 651 et seq.), any laws pertaining to the
manufacture and sale of products, any laws or regulations pertaining to being in
good standing to sell products to any Governmental Authority or receive
reimbursement from any applicable Governmental Authorities, and any implementing
regulations to any of the foregoing or other applicable laws of any other
country or legal jurisdiction. This shall include all guidelines and standards
established by applicable Governmental Authorities for the manufacture or repair
of the Inventory.

“SafeOp” has the meaning specified in Section 2.

“Squadron” has the meaning specified in Section 2.

“Squadron Credit Agreement” has the meaning specified in Section 2.

“Taxes” has the meaning specified in Section 3(l).

[Signature pages follow]

* * *

 

 

 

- 12 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender, intending to be legally bound hereby,
have duly executed this Agreement in one or more counterparts, each of which
shall be deemed to be an original, as of the day and year first aforesaid.

 

LENDER:

 

BORROWER:

 

 

 

 

 

Structure Medical, LLC

 

Alphatec Spine, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Boody

 

By:

 

 

Robert Boody,President

 

 

Jeffrey Black, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address

 

Address

 

 

 

 

111 Cayuga Drive

 

5181 El Camino Real

Mooresville, NC 28117

 

Carlsbad, CA 92008

 

 

Signature Page to Inventory Financing Agreement

`

US_ACTIVE-143213260

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender, intending to be legally bound hereby,
have duly executed this Agreement in one or more counterparts, each of which
shall be deemed to be an original, as of the day and year first aforesaid.

 

LENDER:

 

BORROWER:

 

 

 

 

 

Structure Medical, LLC

 

Alphatec Spine, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Jeffrey Black

 

Robert Boody,President

 

 

Jeffrey Black, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address

 

Address

 

 

 

 

111 Cayuga Drive

 

5181 El Camino Real

Mooresville, NC 28117

 

Carlsbad, CA 92008

 

 

 

Signature Page to Inventory Financing Agreement

`

--------------------------------------------------------------------------------

 

Exhibit A

Term Note

See attached.

 

 

 

US_ACTIVE-143213260

 

--------------------------------------------------------------------------------

 

TERM NOTE

Alphatec Spine, Inc.

 

$3,000,000

November 6, 2018

 

FOR VALUE RECEIVED, the undersigned, Alphatec Spine, Inc., a California
corporation (the “Borrower”), promises to pay to the order of Structure Medical,
LLC, a Florida limited liability company (the “Lender”), at the place provided
in the Inventory Financing Agreement referred to below on the Maturity Date (as
defined in the Inventory Financing Agreement), the lesser of (i) $3,000,000 or
(ii) the aggregate principal amount of the Loan outstanding and owing to the
Lender, together with all the accrued and unpaid interest under this Term Note
under and pursuant to the Inventory Financing Agreement dated as of the date
hereof (as amended, supplemented, modified or restated from time to time, the
“Inventory Financing Agreement”) between Borrower and Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Inventory Financing Agreement.

The unpaid principal amount of this Term Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Inventory
Financing Agreement and shall bear interest as provided in Section 1 of the
Inventory Financing Agreement. This Term Note may be voluntarily prepaid from
time to time as provided in the Inventory Financing Agreement. All payments of
principal and interest on this Term Note shall be payable in lawful currency of
the United States of America in immediately available funds to such account as
the Lender shall specify from time to time by notice to the Borrower.

This Term Note is entitled to the benefits of, and evidences Obligations
incurred under, the Inventory Financing Agreement, to which reference is made
for a description of the security for this Term Note and for a statement of the
terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Note and on which such Obligations may be declared to be immediately due
and payable.

THIS TERM NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.

Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest and (except as required by the Inventory Financing Agreement)
notice of any kind with respect to this Term Note.

 

* * Signature Page to Follow * *

 

 

 

US_ACTIVE-143213260

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Term Note as of the day
and year first written above.

 

BORROWER:

 

 

ALPHATEC SPINE, INC.

 

 

By:

 

 

Jeffrey Black, Chief Financial Officer

 

Signature Page to Term Note